Case: 1:19-CV—-U3354Y
Case 1:19-cv-03349-UNA Document 4 Fiséigned/io: PagesigHetis
Assign. Date : 11/6/2019

Description: Pro Se Gen. Civ. (F-DECK)

DISTRICT OF COLUMBIA DISTRICT COURT

Helga SUAREZ CLARK ) Pro se civil action
Plaintiff ) Complaint for terrorism(tentatives of
V. ) extrajudicial killings,torture,personal

)injuries, hostage taking, robbery of

Peru Republic and others )property in violation of international
) law,war crimes,pillaging, deprivation
) of rights under color of law etc

Defendants )28 U.S.C. § 1605A;TVPASete

OFFER TO ARBITRATE

1. Offer to Arbitrate: Pursuant to the provisions of 28 United States
Code § 1605A(a)(2)(A)Gii), Plaintiff Helga Suarez Clark, hereby offers to submit
the claims asserted in the above-captioned matter to arbitration in accordance
with accepted international rules of arbitration. Plaintiff propose to negotiate
the scope, terms, and place of arbitration with Defendants the Peru Republic et
al, and invites Defendant to contact her at the earliest possible date (but in any
event no later than the date on which Defendant would otherwise be required
to file an answer or response to the above-captioned matter) to discuss such

matters and conclude a binding agreement to arbitrate.

Hhngrry
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 2 of 118

2. Potential Place and Rules of Arbitration: Plaintiff is amenable to
conducting the arbitration in The Hague, Netherlands, pursuant to Permanent
Court of Arbitration’s Arbitration Rules of 2012 (“PCA Arbitration Rules
2012”),subject to such modifications as Parties may agree in writing (including
modifications necessary to provide for public access to such proceedings), or

pursuant to other mutually accepted international rules of arbitration.

3. Potential Supplemental Claims or Claimants: Provided Defendant is
amenable, Plaintiff further proposes to supplement any arbitration proceeding
by including international legal claims asserted by Plaintiff arising from events

related to those alleged in the above-captioned litigation.

4, Severability and Non-Conditionality: For avoidance of doubt, Plaintiff
proposals to conduct the arbitration in The Hague, Netherlands, pursuant to
the PCA Arbitration Rules 2012 and to supplement any arbitration proceeding
with additional claims and claimants are separate and distinct from the offer to
arbitrate the claims brought in the above-captioned litigation. Therefore,
Defendant’s acceptance of these additional proposals is in no way a condition of

Plaintiffs’ offer to arbitrate the claims brought in the above-captioned litigation

dle whiter \
Helga S.Clark,tel.01151992658883

21 F psje rosales, Urb.Mariscal Gamarra,

Cusco08002PERU,suarezhelga@yahoo.com Cusco,oct.28 2019
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 3 of 118

UNITED STATES DISTRICT COURT FOR DISTRICT OF COLUMBIA
Helga SUAREZ CLARK )

Psje los Rosales 21-F )

Urb.Mariscal Gamarra )Complaint for terrorism 28U.S.C.par.1605A
Cusco 08002—-PERU ) (serious personal injuries,torture,tentative
Tel.01151992658883 ) of extrajudicial killing,hostage taking,

suarezhelga@yahoo.com,pacer _) provision of material support or ressource
Plaintitf — ) for such activity by,to government staff)

PERU REPUBLIC,especially ) TVPA,Foreign Sovereign Immunities Act,

1Carlos CASTELLON CUEVA ) human rights treaties violations;

2 Arturo QUISPE CACERES _ )deprivation of civil rights under color of law;

3 Rory LAZO BUSTAMANTE _ )request in forma pauperis;request court appoin-

4 Emilio LIAS CUERVO ) ted counselsexhibits 1-224;

5 Gamero ALVAREZ BASAURI ,6 W.CHUQUIHUAYTA QUILLAHUAMAN)

7 X,Y,Zpolice under Jhon BECERRA DIAZ,Wilder PEDROZA RUIZ,
Julio Cesar TELLO YLLA,Minoho) CALLANAUPA PEREZ,Hugo MINAYA
CHIRINOS,PEREZ GARCIA,ALVAREZ GARCI Julio ARCE DE LA TORRE
BUENO,Lisbeth AFAN QUISPE,Luis RAMIREZ ARCAYA,Javier Freddy
ALVAREZ,other police) involved in cases in reports (exhibits 11,17,49,93)

8 Maria Del Carmen VEREAU ALVAREZ,9 Nilo PARAVICINO ALARCON
10Gisela VENERO DE MONTEAGUDO,11Walter BECERRA
HUANACO,12Victor FARFAN MERCADO,Miguel A.CASTELO ANDIA, Ignacio
ORTEGA MATEO,13Julio CesarALVARADO VILLENA ,14 Rodolfo HUAMAN
FLORES and Etel MARQUINA RODRIGUEZ,15Felix TUPAYACHI
PACHECO,16Nelly CALDERON NAVARRO,17Miguel A.CACERES CHAVEZ, 18
Carlos APPEREZ CHAVEZ,19Julio C. VILLENA ALVARADO,20Magaly ROJAS
ESPINOZA,21Jose MMMAYORGA ZARATE,22Tamara T.CATACORA JARA ,23
Alberto PEREZ CARDENAS,24 Gary J.ORTIZ AGUILAR,Luis PAREDES
CUSIL,Nataly UGARTE MOLINA,Gladys QUISPE,Evelyne M.MAURICIO
APARICIO,F.ALMANZA  ALTAMIRANO,Elisabeth ORTIZ DE ORUE
RODRIGUEZ LADRON DE GUEVARA, 25Lucy CHAUPIS VALVERDE,26Maria
T. YNONAN VILLANUEVA and Maria) SUAREZ ARIAS,judge NINO DE
GUZMAN,27Jose ROCA MENDOZA, all District and national attorneys in
caselaw reports (exh.11,17),judges names in reports(exh.93)of cases to be
actualized,82Rocio ZEVALLOS HUAYHUA et al.,33Gisela VARGAS
CAJAHUANCA,34Doris Luz BLAS RAMIREZ,Milagros ANDERSON

-j-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 4 of 118

35 Calixto COANQUI QUISPE,36 ALMENARA BRYSON,HUAMANI

LLAMAS, ESTRELLA CAMA,CALDERON CASTILLO, CALDERON
PUERTAS,Peru Supreme Civil court)

37Cesar LANDA ARROYO,GONZALES OJEDA,BARDELLI
LARTIRIGOYEN,ALVA ORLANDINI,GARCIA TOMA,BLUME

FORTINILLEDESMA NUNEZ,ESPINOSA SALDANA BARRERA,Fernando
CALLE HAYEN,BEAUMONT CALLIRGOS,ETO CRUZ,Ernesto ALVAREZ
MIRANDA,MIRANDA CANALES,SARDON DE TABOADA,CarlosMESSIA
RAMIREZ,Juan VERGARA GOTELLI,Peru constitutional tribunal)

38 All hereabove defendants are to be found served

All c/o Embajador Hugo DE ZELA MARTINEZ)

Embassy of Peru,1700Massachusetts Ave NW )
WashingtonDC20036-1903,tel(202)8339860,8339869 )
Digitaldiplomacy@embassyofperu.us, hdezela@rree.gob.pe)

39Jens MODVIG,Sebastien TOUZE,Carla EDELENBOS)
Dominique BUSH,Karen MOSOTI,Carmen RUEDA)

C/O UN,CAT,OHCHR, palais Wilson )

52,rue des Paquis, 1201 Geneve Switzerland)

Tel 041 588 78 56,cat@ohchr.org )

40Marta TAVARES, Victor MADRIGAL, Christina CERNA,Ernesto ALVAREZ)
Inter-American Commission on Human Rights)
OrganizationofAmericanStates )

1889 F St NW ,Washington, D.C., 20006 ,Telephone: 1 (202) 370 9000, E-

mail: cidhoga@oas.arg
41 M.P.DILLON,Karen MOSOTI )

InternationalCriminalCourt, POBOX19519)
2500CM,TheHague)

TheNetherlands,otp.informationdesk @icc-cpi.int)
+31 (0) 70 515 80 71)

Defendants

dl grin
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 5 of 118

I. COMPLAINT (TRANSFERRED FROM NYSD 18:01740)_
1 Helga SUAREZ CLARK, American by birth in Manhattan (60)

NY,graduated from swiss and American universities to do university doctoral
thesis at university UNSAAC,Peru,Peruvian,swiss citizen,am victim since 1993
of continuous acts of terrorist conspiration by Peru Republic especially through
its justice system,providing material and ressources to its staff paid to deny me
services and abuse me every time I interact with agents of the
government,resulting in severe personal injuries from assaults from 2008 to
present(I am since over 5 years in a wheelchair I cant move with my arms that
are injured ); in 2001 I was slandered on radio tv newspapers as a foreigner
denied right to participate in public artistic ceremony on grounds I was not
Peruvian despite I was,and expelled by police despite holding professional artistic
title;/I am held as slave by discrimination(denied registration in the university
despite I had paid and there was a free entry for children of UN employees
displaced abroad :denied for 15 years access to information in public and private
libraries and archives entities despite art.2 inc.5 cst.and art.61 codigo procesal
constitutional peruano obligation when ones family information in enclosed in
entities:refusing selectively my entry to workplaces and libraries holding
information ,so that despite I graduated from 2 universities in other countries
and came to do my thesis,in 19 years I was unable to work or study more then 1

year because of continuous severe inflicted injuries or discrimination which has

imposibilitated my studies or work since 1993 I try to live in Peru,through special

mandates of government to its employees(see main defendants 1-38in caption)to

AO pr}
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 6 of 118

conspire against me instructing justice system to dismiss wrongfully all
complaints as corrupt racketeer organization;I was tried twice for infamous
crimes without trial then dismissing but refusing to indemnize me for slanders;in
2002 I was forced into exile by Peru because my ressources were frozen by Peru
justice system depriving me of my civil rights under color of law,proven by swiss
judge sentence 2006 my ressources were frozen 1988 to 2006 by Peruvian courts
dismissing all complaints by undue process and unequal protection of
law,extorting me,ordering commission of crimes against my life,health,body and
freedom,for example in their courthouse,in violation of amendments 4,5,13,14 of
US constitution,denying me hospitalization when I am totally disabled without
family;lying in all government medical reports 3 times(fractures of shoulder
blade 2008 ,ankle 2010),aledging I had no fractures;depriving me of relief
benefits and rights under color of law,denying me disability pension despite
disability is consequence of government assaults torture;keeping me arbitrarily
detained 1993-2001 by refusing Peruvian passport;another year in 2012-3 by
closing access to exit for my wheelchair with consent and refusal to intervene by
government; again from 2014-2015 2yrs arbitrarily detainedifeb 28 2008 I was
victim of a tentative of extrajudicial killing in Peru courthouse by its own
security guards in official capacity on order of judges,crime covered up by
dismissed complaints up to supreme court ; feb 18 2014 I was seized taken
hostage illegally then confined 2 years incomunicada in a political prison(which
tolls statutes of limitation for 2 years to make my claims),despite I was diagnosed

as non mentally disabled I was locked in Lima gov. hospital closed pavillion Victor

by AF]
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 7 of 118

Larco Herrera where I was mentally tortured,under order and trial of
government employees and judges, threatening me to either leave the country or
stay perpetually detained,in sentences discriminating me as a foreigner despite I
have Peruvian citizenship (see“swiss “,exh.38)unless I accepted deportation to
NY,by means of requests in several court trials to ask my freedom to my brother
Humbert Suarez Clark,American in Ny,from detention by Peru judge as
condition for me to regain freedom,then accept extradition in violation of Peru
art.37 Cst.(o right to deport a Peruvian citizen without executive order)making
me pay $10000 to my brother for judicial procedure and roundtrips to audiences
usa-peru,then Peru judge ordered my property $6000 be trashed and I leave the
country without due process(false statements,enticement,assault,civil disorder,
medical malpractice,concealment from arrest,obstruction of
justice,mutilation_woman in childbearing age detained 2 yrs arbitrarily_,false
statement in court,concealment from arrest,violation of almost all human rights
of American convention on human rightsiso that all investments in Peru are lost
for mes] exhausted all remedies domestically and internationally‘over 30
criminal complaints(exh 11,17),100judicial cases (exh 92),over 30 procedures to
supreme court dismissed wrongfully(exh49)or www.tc.gob.pe,clik on “consulta de
causes “type in “name” Helga suarez ,appear the parties,and final sentence as
openable pdf file showing dismissals;American Declaration on rights and duties
of Man,american Convention on Human Rights(ACHR),Rome Statute of
International criminal court,UN covenant on Civil and Political rights, Foreign

Sovereign Immunities Act28 U.S.C.s.s.1602 seq. esp.1605A and s.1330,1331 (no

leh Amn
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 8 of 118

immunity for such offenses );TVPA;severe injuries like bone fractures,tendon
and labral tears causing 10 years of intense constant pain and
disability,equivalent to  torture;assault and reopening all my scars by a
Peruvian;covered up torture by foreign police and gov. official 2018,putting me

again in wheelchair,all complaints denied.
II.NATURE OF SUIT

2 Terrorism exception to immunity, Foreign Sovereign Immunities Act,
28 U.S.C. § 1605A (hereinafter “FSIA”) for wrongful tentative of extrajudicial

killing, torture,extreme mental anguish,suffering,personal injury, hostage
taking,economic loss and taking of property in violation of international law and
related torts, deprivation of rights under color of law,denial of due process and

equal protection of the law;
3 TVPA (Torture victim protection act),tort(440 civil rights abuses,360

other personal injury),arbitrary detention,reckless endangerment,deprivation of
rights under color of law,slander, Antiterrorism and effective death penalty act,
conspiracy against the United States,slavery,kidnapping,false statement,stolen
property and sabotage,treason,concealment from arrest,obstruction of
justice,genocide, attempt to murder,mutilation,serious body injury,cruel inhuman
and degrading treatment,false statement in court,fraud,,racketeer and corrupt
organisations,concealment from arrest;deprivation of rights under color of

law;violation of almost all human rights of American convention on human
-6-

Bohah te
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 9 of 118

rights;crimes against humanity,aggression by Republic of Peru against me ,
national of the United states;I also have individual defendants peruvians natural
persons or government employees,and foreign and american employees of

international human rights organizations with representation or residence in the
United states,who obstructed investigations of the facts depriving me of my
rights under of law .

4. Peru Republic is not yet classified as a terrorist state in the

US department of state,but iam claiming it should by discovery of facts in this
claim,since the department of state wont put it on list of terrorist states(see
hereunder in parr.55 seq.,section IX.EQUITABLE TOLLING),and FBI covers up
all investigation denying my personal,in written,email,tel complaints since
2008(exh.225,226)to lift its immunity for these wrongful acts and omisions: its
government commits continuous crimes against my constitutional rights of
amendments 3,4,13,14 in particular against my life,liberty,and property and
right to due process,equitable protection of the laws,has tortured me so that it
should be classified as a terrorist state .It must be decided i will no longer depend
on this government ,in particular,i will ask judge in NYC resolution of disputes
until 1 terminate my PhD work and other relevant study,and will enjoy right of
Access to information of archives indefinitely without further conditions,have

security of my choice at expense of Peru government,and indemnization .

-7T-

Aig
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 10 of 118

III. CAUSE OF ACTION:damages under t.28 U.S.C.s.1605A (c);TVPAsete

5. Torture Victim Protection Act can be applied since I am subjected,by
Peruvian citizens,in general agents of Peru government, continuously to acts of
torture, tentative of extrajudicial killing ,terrorism,treason,reckless
endangerment, arbitrary detention, personal injury, slander,arbitrary
unindemnized trials for infamous crimes without undue process, deprivation of
civil rights under color of law ; Torture for application of tvpa against
defendants must include severe mental pain or suffering, means the prolonged
mental harm caused by or resulting from procedures calculated to disrupt
profoundly the senses or the personality:in casu,crimes by archives and
justice.denying me right to work and study and information for 15 years is a
prolonged mental harm that disrupts personality since as a historian,student,and
individual my rights to work,study and get personal or family information ,those
are fundamental rights :same with 2002-4 deportation to the US,at that time I
had already been kept away from Peru over 15 years (exhibits 99,100),in my
years in Geneva I was trained to become a physician and go to poor countries to
serve so I was given Peru nationality in child registries confirmed by my
companion in college Patricia Lazanski stating I was saying in hard times I was
going to be relieved returning to Peru once school was over(exh.180).I showed
swiss sentence of insurance law(114)and nysd case docketed 2005 against
Switzerland,I had been confined 18 years by actions of Switzerland blocking my
bank account,denying me relief benefits and passport to leave the country of
which I was not a national,in complicity with Peru republic that in 2001 as I

-8-

gpm 5
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 11 of 118

returned to Peru,started to cover up this prolonged arbitrary detention,and
perpetrate it as it could(2002-4 where without relief pension because Peru chose
to dismiss my complaints of extortion by swiss,provoking my migration to USA
2002,and 2014 until 2016(exh.51) so that in total it was 22 years of illicit
confinments and enforced disappearance(my kidnapping and confinement

incomunicada in peru Hospital)
6 Title 28 U.S.C. § 1605A - Terrorism exception to the jurisdictional

immunity of a foreign state 1) No immunity. --A foreign state shall not be
immune from the jurisdiction of courts of the United States or of the States in
any case not otherwise covered by this chapter in which money damages are
sought against a foreign state for personal injurv or death that was caused by an
act of torture, extrajudicial killing, aircraft sabotage, hostage taking, or the
provision of material support or resources for such an act if such act or provision
of material support or resources is engaged in by an official, employee, or agent of

such foreign state while acting within the scope of his or her office, eniployment,
or agency.(2) Claim heard. --The court shall hear a claim under this section if--
(AMD the foreign state was designated as a state sponsor of terrorism or was
so designated as a result of such act, (ii) see in Roeder v.islamic Republic of
Iran 195 F.Supp.2d 140,159-161 DDC2002,0n the basis of this suit, plaintiff won
challenge of proving the government had committed terrorist acts;conferring on
Peru the due process trump it will seek against me would undermine the
constitution,as there is violation of amendments 4,5,13,14 of Us constitution in
that there is no equal protection of the laws,I was unreasonably searched and
seized,as I have no rights I am enslaved ,my right to life(art.6(1) of the
International Covenant on Civil and Political Rights, to which Peru is a party,
was not respected as I was who frustrated murder by unidentified women and

courthouse security defs.1,3 C.Castellon and R.Lazo,in the courthouse fracturing
my right scapula and right labrum-torture- I extended backwards to protect my
skull on courthouse floor;my liberty was violated as I have no right to
information with the archives closed to me;was taken hostage by Ministry of

-9-

YO opr Kxt~
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 12 of 118

woman def.25 L.Chaupis(exh.47),DA M.Vereau(defendant8,exh.48),Dr.J.Roca
def.27,judgesM.S.and T.Y.(defs.26) in the “political “prison of hospital Larco
Herrera in 2014 for years(51) without due process to attempt usurpate my rights
enforcing my disappearance(Peru ratified convention against enforced
disappearances)then consenting to release me after 2 yrs on condition I accept
inconstitutional deportation to the US and accept: robbery of my property left
behind me in Peru $6000; 2 trials for infamous crimes (exh.54,55)by
def.C.Coanqui def.35,def.28 M.Romero and complicity of defendants no 12
M.Castelo, I.Ortega,DA V.Farfa,put in jeopardy feb 28 2008(exh.73)as I was
notified that charge dropped that day by defendant 35 in exh 55, but summonsed
to appear next day on same charge with same defendant,etc..;foreign sovereign
immunity was denied to Lybia in similar case,where americans were in Lybia
,incarcerated,physically abused,kept without food and medicine in insanitory
conditions,by Lybia government,that was sued successfully by District of
Columbia in Price v. Socialist people’s Libyan arab Jamahinja 294 F.3d 82 C]DC
Cir 2002;that government deprived americans of liberty without due process ,in
violation of amendment 5 to constitution,because acting as a private person was
denied sovereign immunity as a state(in present case,my situation is similar and
even more legitimate as the undue process was used to not only strip me of
liberty,but (attempt to )life,and property;I describe how I was assaulted and
battered in Peru courthouse February 28 2008,when I asked justice M.ROJAS
(def.20) to take complaint against assaultants but refused,instead I was notified
to appear next day in a false criminal trial (exh.73)against me in a case that was

10-

0. ¢ dufin>
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 13 of 118

dismissed, to deny medical attention that day I fractured my right shoulder
blade,instead denied attorney and summonsed to prepare alone my defense
against next day retrial for the same false offense,putting me in double jeopardy
in violation of Amendment 5 that also prohibits Destroying or seizing the
property without due process;in 2015 judge M.Suarez(def.26) just unlawfully
deported me to US without indemnization under threat to never return or be
confined again ,since thus i couldnt pay rent in peru no more if i couldnt stay ,nor
could take with me my property that was apropriated by landlord, rented room.

7  Antiterrorism and Effective Death Penalty Act:defendants enlarged to
all Peruvian government especially all justice system,conspire against the United
states as corrupt racketeer organization commiting crimes against my
life,health,body and freedom in courthouse and under color of law by undue
process no judicial garantees kidnapping,confining,deporting inconstitutionnaly
and robbing all my posessions,maintaining me a slave by denying all complaints
despite evidence through undue process etc and other federal crimes listed

hereafter.

8 Serious injuries,deprivation of rights under color of law title 42 s.1983
Us Codes can cause indemnization for continuous wrongful dismisssals of all
complaints made in Peru since 2001(106),is not time barred because as of
(49)report of supreme court cases,i am continuously requesting justice in Peru
courts where i have several 2017 cases pending,and lastly(105,220-223)resolved
dismissed again wrongfully on appeal(def.11,22 T.Catacora,W.Becerra,def 23,24

A.Perez and G.Ortiz).S.1605 of title 28 of US Code holds there is no immunity in

11-

MA.
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 14 of 118

US courts for foreign states when (a)(1) in which the foreign state has
waived its immunity either explicitly or by implication, notwithstanding any
withdrawal of the waiver which the foreign st2te may purport to effect except in
ajccordance with the terms of the waiver; (5) not otherwise encompassed in
paragraph (2) above, in which money damages are sought against a foreign state
for personal injury or death, or damage to or loss of property, occurring in the
United States and caused by the tortious act or onussion of that foreign state or
of any official or employee of that foreign state while acting within the scope of
his office or employment ,ocurr in the United States since I am american by birth
in Manhattan,and retain address in brothers family in Flushing NY (86,38)(only
I am registered in UNSAAC university Peru (106)by CSLA University Los
Angeles,for postgraduate work with intent to return to the

US,despite I am delayed in completion by disability by crimes by Peru state.

9 Peru government or state has waived its immunity for individuals to
sue them for violations of human rights cited and crimes i listed( accepted
jurisdiction for individual complaints in international criminal court in The
Hague for all crimes of agresién, crimes against humanity,war crimes, genocide:
for crimes of torture in CAT of OHCHR:; for all human rights violations ,since
they ratified in 1978 interamerican convention on human rights accepting to be
sued in IACHR and San Jose International Court; enforced disappearance as
they ratified this Convention; Peru signed law 27988 wherein accepts without
reserve convention of UN on imprescriptibility of war crimes and crimes against
humanity,so it can be sued anytime for facts i listed that are war crimes and

crimes against humanity -12-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 15 of 118

10 Peru justice system conspires since 2001, by hate crimes and
discrimination,often overtly aledging(def.23in exh.83,G.Vargas,director of mental
hospital because i am white(american mother),with other nationality,not
physically born in Peru but in New York City,to deprive me of my rights under
color of law,defendants of Peru supreme court defs 37 exh.49,continuously
dismissing all complaints up to supreme court where since 2003 i exhausted

domestice remedies continuously .

11 February 28 2008,3 causes of action accrued:1)tentative extrajudicial
killing and torture by security guards(defs.1,3)of courthouse cusco,Peru(see
FACTS, 1));2)notice of dismissal without indemnization nor countercomplaint for
crimes by plaintiffs, judicial error of case 612 2007 PE 01(55),and case 511 2007
PE 03(54) ,trials for infamous crimes against me;3)notice of fraudulent dismissal

of my habeas data civil action 2217 2006 by supreme court(exh.52),defs.37.

12 There are continuous actions of the offenses cited and
statutes,especially deprivation of rights under color of law _ reckless
endangerment,obstruction of justice, torture and terrorist acts,conspiration etc by
human rights officers of international criminal court of the hague(def.41
M.P.Dillon,K.Mosoti def.39 exh.151-154 since 2009,OHCHR since 1998 def.39
exh.153-159,IACHR since 2005 until this year I have been continuously
appealing without result(defs.39,40,exh.160).Defendants conduct was criminal in

nature,outrageous,extreme,wanton,willful,malicious,constitutes threat to public.

13-

Mea Gn
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 16 of 118

IV.JURISDICTION AND VENUE

13 NYSD court judge C.McMahon,ruled with me(18cv01740) that this
Court is the only proper venue according to 28 U.S.C.s.1391 (f)(4):and that it has
jurisdiction for TVPA and Antiterrorist claims simultaneously against Peru
Republic and other peruvian officials and nationals,and others(28 U.S.C. § 1391
e),t.28 5.1404 a)),with subject-matter jurisdiction over Plaintiff action ,personal
jurisdiction over Defendants pursuant to t.42 s.1988 civil action for deprivation of
rights under color of law; Anti-Terrorism Act, 18 U.S.C. § 23833, et
seq.,t.28U.S.C.§1330,1331,1603,1605A,1605a3,5,Torture Victim Protection
Act,Pub. L. No. 102-256, 106 Stat. 73 (1992), note following 28 U.S.C. §
1350;mentionned statutes, with jurisdiction in case offenses perpetrated against
American.Plaintiff has afforded Defendants a reasonable opportunity to arbitrate
the claims in this action as required under 28 U.S.C. § 1605A(a) in accordance

with accepted international rules .

V. SHORT AND PLAIN STATEMENT OF CLAIMS AGAINST
DEFENDANTS(A 25 PP.AMENDED COMPLAINT,AS RESUME,MAY BE

FOUND ON DOCKET DC CIRCUIT 18 1460,FILING 12 17 2018)

14 1993-present:discrimination,torture inhumane degrading treatment by

 

Peru ministry of foreign relations(Ministerio de Relaciones Exteriores

RREE.gob.pe) and civil registry agents(RENIEC.gob.pe).

15 2001-present:Discrimination, Deprivation of civil rights under color of

law,torture.personal injuries,tentative of extrajudicial killing, hostage taking

-14-

Het s |
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 17 of 118
robbery of property in violation of international law,provision of ressources for
terrorist conspiration by Peru through its medical and justice system(

defendants 1-38): Peru Supreme civil court and Congress commit injustice,fraud

and extortion against me( Exh 121-123); Peru gov.pays salaries to

 

DAs,judges,police with a mandate to conspire against me resulting in terrorist
offenses:all complaints accompanied by proofs and _ witnesses are
dismissed(exh.49 );fraudulent arbitrary infamous trials by defendants

28,35,without jury ag. me dismissed without indemnization;undue process cases

   

to_perpetrate inhumane treatment,torture, by(exh38.43) defendants no 8 DA

Maria d. C. VEREAU A.,judges def.19 M.T. YNONAN V..M. SUAREZ A.and

defendants18.20.26.27 arbitrarily confined me 2 years without seing a judge in

 

a political prison aledging I was mentally disabled when the expert forensic
doctor and all doctors save 1,denied it: I had to agree abandon my property as I
didn't have money to transport it with me.a value of $7000 in violation of

(dismissal.exh 223)by Peru courts for torture

 

international law: -f)Impunit

   

2019:6 5 2018 I was tortured in Geneva (Switzerland)by 2 swiss police(Alexandre
PALMA,DUSTOUR)and_ swiss Hospice General Servette office twisting my
shoulders and threw me on ground resulting in a(216,217) transfixiant rupture of
supraspinatus tendon right shoulder and tears on left shoulder,calumniated and
tortured by police that have a case against me p/10577/2018 despite I was the
victim but my complaint p/12113/2018 was never answered,I was recklessly

abandoned by Peru consulate,Embassy,mission to the UN in Geneva as well as

15-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 18 of 118

CAT OHCHR that denied despite I had recorded all the facts with video.
16 2002-2004:coercion to migration then illicit confinement:Peru

defendants 10-13 and_ swiss deprived me of relief benefits and rights,by denying
complaint in DA to order swiss execute payment of wrongfull termination
pension due 1988,coercing me to leave Peru 2002 to NY,where I was hospitalized

in jamaica hospital ny for depression(exh 201)
17. + Feb.28 2008 to present ‘tentative extrajudicial killing by
courthouse.torture.inhumane and degrading treatments.medical malpractice

hostage taking serious personal injuries‘Student at UNSAAC university

 

Peru,feb 28 2008 I was victim of tentative extrajudicial killing in Peru
courthouse by 5 women with consent conscious and willfull of courthouse security
chief C. Castellon C. (def.1)and staff R. Lazo B.(def.3).I esquivered resulting in
serious personal injuries equivalent to torture in the sequelae,while filing at
clerk window,Cusco courthouse(pictures‘exh1,2,3).Government hospitals denied
diagnosis of fractures I had such as scapular and ankle, was denied
hospitalization after a hit and run public bus ankle fracture,despite I was invalid
in a wheelchair manual I couldn’t move because of shoulders injured,so I had
spine fractures after a street person pushed my chair backwards,then accused of
self injurying myself,despite it was the courthouse that injured me ,seized

against my will in the wheelchair and locked for perpetuity in a political prison

mental hospital despite expert doctor ruled I had no mental disability ,set free by

-16- ifn tao
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 19 of 118

judges after 2 years on condition I accept my extradition to the USA despite peru
constitution prohibits extradition of nationals without executive order(not

judiciary),forcing me to get robbed of all my $7000 posesions J couldn’t take along

and threatened to not return despite Peruvian citizen:2017 1 suffered bilateral
retearing of tendons shoulders after sequestration by a Peruvian ex war
marine;2018 I accumulated hole and fissuration of tendons in both shoulders
from torture by 2 swiss police that found me without protection in Geneva(trying
assist my disabled family members in Gva),because Peru justice dismissed
wrongfully my several complaints against Swiss government,and because Peru
consulate,mission,embassy refused to assist me in Gva when I indicated was
tortured ,I developed ankle sprain then left leg tendon tears at hip(210 and
sig),since then I am confined in bed and wheelchair:2019 because of both arm
disability I suffered teeth fractures fissures(227) trying compensate alone,fault of
Peru government that gave me severe disability certificate(228) indicating I am
dependent on another person but after visiting my room they saw I live alone no
relative thus the government should have paid me a pension to pay an employee
to help me or put me innursing home,but they didn’t do anything :all these

serious personal injuries now require interventions,med. costs I cannot pay for.
18 Peru armed forces (defendants 7 abuse same in their supreme court

tsmp(tribunal supremo de justicia military policial) show the same conspiracy

against my liberty.right to equal due process:

 

-a)2001 april on,I would relate facts in Switzerland to Police in saphi
-17-

BAA
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 20 of 118

precinct ,in cusco,but police callanaupa and Pena Quispe used to refuse to
investigate asking me to go to DA where all was dismissed so my pension from
Switzerland remained suspended,coercing me to leave the country back to my
brother in NY where I could claim SSI

b)conspiration to try me twice on criminal charges with false witnesses and
no proofs,dismisals without indemnization based on fraudulent police
investigations

c)all complaints against police to police supreme court remain either
dismissed or unanswered,including denial of investigation of the 28 2 2008
courthouse security tentative of extrajudicial killing by omission

19 Medical malpractice,torture,costs of torture.actual past and future:I
need reimbursments for:

-a)$1000 pain killers since 2008(naproxen,ibuprofen,orfenadrin,etc)-
patches for rotator cuff tears(bilateral,2x $10000 ):plane ticket to go back to NYC
$2000 to patch and eventually operate hip since I cant walk in a year.

-b)2011-2014°I spent 4 years in wheelchair,Peru owes me $1400 round trip
to NY: I had to pay to get a motorized wheelchair in St luke hospital(exh24,42)
because Peru denied me motorwheelchair(32,def.5 Dr.G.Alvarez;salary of a nurse
as I have no strength in torn arms;hospital Peru refused certificate of
discapacity to extorsionate me more(exh75) as it opens right to $50/mo pension;
(197)shows I had bilateral ankle sprains 10 13 2011 to 2014((16,19).

-c)because(exh104)witness shows gov.insurance refuses pay my MRIS.
Peru government wanted rob me would oblige me to pay xrays ,CTscans,second

-18-

i.e /
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 21 of 118

lectures of films,mris,in private because denying any injury on gov.reports to
avoid paying damages;denying hospitalizations despite I was invalid and
alone:denying motor wheelchair I needed because of no arms ,coercing me to pay
round trip tickets to usa to get a chair there from Medicaid losing time money in
tickets etc

20 2004-present:Denial of civil rights to justice in violation of
freedom of information,right to work,discrimination in Cusco,Peru 2 main
archives hereafter _a.b.abuse of authority severe mental anguish torture by

defendants 11,21-25.28-32,.38:professional graduate in art history from US(CSLA

 

university),enrolled for thesis in history in UNSAAC university,with many
recommendation letters (exh61,62)from universities to get lector authorization
cards and work in Cusco archives(whose rules(exh59)are simply anyone with a
recommendation letter can get a lector ID to access all information),nevertheless
to me is denied since 15 years the lector ID by Peruvian agents and gov
employees of cusco church archives leaded by church representative lawyer
defendant Mariangeles ROMERO G.;I also was denied lector ID by regional
archives arbitrarily 2006-2009 then 2012-2013 and now I am being denied lector
ID because I am in a wheelchair and there is no elevator while I proposed to
lower a document at a time;both archives tried me 2 years to jail me ,each for
infamous crimes without trial ,with false witnesses and false police reports
»which I had dismissed without indemnization for fees of lawyers ,moral damage

21 2000 to present discrimination by UNSAAC gov.university Peru‘that
offers(see art 34 rules,exh 179 1st AC) free admission to children of diplomats

-19- IU é =
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 22 of 118

that return to Peru after end of mission,nevertheless denied the priviledge to
me,obliging me to have extra economic losses to apply under other modalities,I
lossed $100 applying as a graduate student,and although there was a vacancy
,UNSAAC denied me the vacancy,obliging me then to apply by submitting to

contests losing another $100,losing years of studies because of the discrimination.

I am asking thousands of dollars to revalidate my American and swiss
studies despite I was entitled to exoneration had courts judged on arbitrary
detentions to study abroad.But they dismissed complaints(american AA and BA
1989-1993 were done against my will away from Peru because of swiss and US
social security error but since there is impunity my complaints for being
arbitrarily detained 1988-2006 forcing me to study abroad then not having

income for revalidation,were dismissed so I cant advance in Peru university.

22 1998-2019:continuous complicity to cover up torture by UN,ICC and

IACHR(defendants 39-41):1998 Carmen Rueda at CAT and Carla Edelenbos in

1998 (see 04-10148 docket nysd)responsible for ohchr,nows responsible of
petition unit ohchr, keep denying and blocking my
communications(fax,letter,email,calls)causing 2010 liminar denial same day of
complaint to cat against Peru,;likewise 2010-2013 my complaints to IACHR
aledging torture and other terrorist offenses to IACHR against Peru were
arbitrarily either denied without reason(defendants no AQ:
M.Tavares,C.Cerna2011,V.Madrigal,E.Alv..2012-2013),K.Mosoti blocked fwding

and confirming my 2009-2017 complaints to International criminal court ag.Peru

-20-

by 4r—
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 23 of 118

responsible of ICC liaison office UN NY(unanswered emails,voicemails);

23 2001-2018:loss of income to crime by Peru.Peru Republic must give
me restitution of $60000 the total of pensions i brought into Peru since april
2001(exh113,114)) but couldnt work,study since 2001 because of terrorism and

resultant physical invalidity
VI.DETAILED CLAIMS AGAINST DEFENDANTS

24 1993-present:diserimination,torture.inhumane degrading treatment by

   

Peru__ministry of foreign relations(Ministerio de Relaciones Exteriores

RREE.gob.pe) and civil registry agents(RENIEC.gob.pe.

Born in Manhattan,NYC;at age 3 I was taken to Geneva by my parents
appointed to UNCTAD GATT becoming a diplomate by personal
merit,declaring(exh99) before swiss civil registry 1966 I am Peruvian,then

likewise in front of UN legitimation cards 1980 (exh100,123) my nationality as
Peru/usa.Thus,my predominant nationality is Peruvian;nevertheless,I was

denied in Geneva by Peru diplomatic and consular  authorities(in
particular,Monica Ostolaza Aguirre,Peru consulate Geneva),issuance of Peru
passport until 2001, illicitly confining me in Geneva 1993-2001,then registering
birth certificate in Peru consulate date 1998 ,which would imply as a child I
didn’t have that nationality;2007 peru RENIEC official registry(exh124)
cancelled birth certificate(exh103 ) my father signed,my Peru nationality,forcing

me to reapply for nationality as foreign citizen not Peruvian by birth;renounce

-21-

tl Ay nh

5 —
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 24 of 118

rights of Peruvians by birth(employment and election in public offices; I was
detained arbitrarily in Geneva by Swiss authorities 1988-2001,through denial of
relief benefit pension(exh.114),showing Swiss conspiration(see 04-10148
nysd)supreme court dismissals aledging torture,rape by my employer,serious
personal injuries,tentative of extrajudicial killing by omission,etc.,then swiss
justice sentencing in 2004 and executing payment 2006 (exh113)upon my 1988
claim to relief,recognizing after 18 years my swiss employer failed to disclose to
pension fund I was entitled to indemnization,then execute payment in 1988 of a
wrongful termination monthly benefit from job as doctor),embargo on my bank
account,etc.Conduct violating art.16,21 of UN Pact on civil and political rights
that hold “the child has right to her nationality and international recognition
thereof’;art.52 cst peru that holds’a child born abroad of Peruvian parent

registered as a minor in correspondent registry is Peruvian by birth” ;resulting
severe mental suffering,inhumane treatment,arbitrary detention in Geneva 1988
until 2001.

25 2001-present:Discrimination, Deprivation of civil rights under color

of law.torture,personal injuries.tentative of extrajudicial killing. hostage takin

     

robbery of property in violation of international law.provision of ressources for

terrorist conspiration by Peru through medical and justice system( defndnts1-38):

-a) In 2001,trained as artist with B.A.to participate in city theaterl

was slandered (181,182)as a “foreigner taking seats of Peruvians, discriminating

-99-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 25 of 118

them” ,in all media (radio,tv, newspapers where my name was written as either

American or Belgian artist...) resulting in order to police to seize and expel me
from the dance aledging I am not Peruvian despite I showed city theater and
police I had peru passport); judge NINO de GUZMAN (def.24)dismissed
complaint.DAGladys QUISPE Def.26)also( exh 11.17,93 )2016 despite art 323
perupenal code discrimination is crime ag.humanity and doesn’t have statute of

limitations so I was right complaining to her.

-b) Peru gov.pays salaries to DAs,judges,police with a mandate to
conspire against me resulting in terrorist offenses:all complaints accompanied by

proofs and witnesses are dismissed(exh.49 );fraudulent arbitrary infamous trials

by defendants 28,35,without jury ag. me dismissed without
indemnization(exh54,55,criminal case 511 2007 PE 03,612 2007 PE 01).Peru
DA(def.14 R.Huaman,superior appeal DA def.15 Tupayachi, supreme DA
M.Caceres defendant no 17 in 2001-2003 dismissed all complaint(exh106-111)ag.
Swiss gov. for unpayed wrongfull termination pension benefits despite 2004 swiss
sentence(exh114 ))orders payment in 2006 of a pension for damages due 1988
thus a delay of 18 years ,showing I was right to complain 2001 to Peru justice
but they were robbing my property in violation of international law by

dismissing(element of terrorism exception to sovereign immunity of states);

-c) Peru Supreme civil court and Congress commit injustice,fraud and
extortion against me( Exh 121-123)by fining me $1000 and $500 to my attorney

so that he got angry and abandoned me 2013:Matters(defendants no36in caption)

“23° A
AA "
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 26 of 118

Almenara B.etc..)aledging frivolous abusive fraudulent claim when I petitioned
free court appointed counsel because of poverty. Demostrates whole justice system
is a racketeer organization of conspiration to  defraud,false
statements,obstruction,theft,deprivation of rights under color of law and
exhaustion of domestic remedies is (exh.123),cassation no 833 2013 rejecting
appeal in civil action no 1534 2012 CI 04 (exh.122, see defendant noname on first
page is F. MATEO Yataco,same as transit insurance attorney (exh.41)where I was
asking a court appointed counsel and to move in forma pauperis to request

indemnization against the police who refused to make the timely police report
after the hit run (exh.10)described in initial pleading(29,witness Raul

Narvaez,and other witnesses of hit run against me Maria Pacheco etc..in late
police report (10))causing denial of transit insurance(41):not only is rejection of
appeal asking for legal assistance in forma pauperis obviously unjustified,since I
was in 20138 and still am,disabled in wheelchair without family thus poor,but also
an abuse of justice since it condemns me to pay “10 URP “meaning over $1000
fine for making an “absurd request’(cant be absurd since I explained in initial
pleading how evil was police conduct towards me)and $500 fine to my lawyer,that
retaliated breaking his confidence with me and refusing me help now because of
abusive fine he had to pay. This extends to Congress(see report all dismissed exh

185;exh187,188) complaints;smy complaint stolen in congress exh186) .

-d) Undue process cases to perpetrate inhumane treatment.torture,
by(exh38.43) defendants no 8 DA Maria d. C.VEREAU A. judges def.19 M.T.

-94-

A “ I
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 27 of 118

YNONAN V.,.M. SUAREZ A.and defendants18,20,26,27 arbitrarily confined me
2 years in a political prison aledging I was mentally disabled based on opinion of
1 psychiatrist despite 4 others disagreed,despite after 2 years forensic expert
psychiatrist ruled(last 3 pp in sentence in exh 38)I wasn’t with 4 other doctors at
beginning of the 2 yrs ,then extraditating me nov.5 2015 violating art.37 Peru
cst.(no extradition of peruvians without executive order)aledging Iam a
foreigner," swiss” ,or need to be with brother in US(exh.38,pp.2 and last 3 pp);and
2014 until 2016 so that in total it was 22 years of ilicit confinments and enforced
disappearance(my kidnapping and confinement incomunicada 2yrs in a political
prison, peru mental hospital);after I was deported to the USA 2016 I returned to
Peru to complain for these crimes but just met other undue process
dismissals(161,lupdated reports of procedures 2016-2018(195)I made in Peru
referring to(165,166)recent dismissals of (defs.24)district attorneys Evelyne
Milagros Ramos Mauricio,and on appeal,Frank Robert Almanza Altamirano, in
complaints against government magistrates for kidnapping me confining me in
infamous conditions with infected and delinquent women ,then deporting me
unlawfully destroying all my posessions 2014-2016 through undue process of
judge M.T.Ynonan v. et al.J add as defendant judge Maria Suarez Arias,whose
name appears p.1 of (165) was another temporary substitution judge that acted
in the undue process leaded by Maria T.Ynonan V. case no 3645 2014 FT 10 (88)1
add in the hospital confinement 2014-2015,that I was constantly under
psychotropic drugs that made me drowsy ,I was denied choice of food I hked and
given sugary starch diet that made me gain 10 kg which further depressed me as

-25-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 28 of 118

I looked sick:] couldn’t sleep without neuroleptics:social assistant ,nurses,drs and
judge would threaten me to lock me in forever unless I succeed in getting my
brother in ny to come take me out which caused me constant anxiety I would stay
there forever:my bed was between on one side a dying HIV patient and on the
other,another who murdered her baby.

-e) I describe how 2014-2015 I was taken arbitrary detained,taken hostage
unless I agree to leave Peru and not return(unlawful deportation)which had
consequence I had to agree abandon my property as J didn’t have monev to
transport it with me.a value of $7000 in violation of international law,offenses for
which there is no immunity:I also describe how I lost $60 000 in disability
pension I took into Peru since 2001, that was grabbed by its market without any
benefit for me as I was continuously in intense pain ,5 years in a wheelchair til
now and perhaps forever,disabled by crime or denied access to information
»study,work and other fundamental rights like liberty,property,due process(title
28 uscodes 8.1605 a 3)loss of property in violation of international law,present in
the US where Peru carries commercial activity:5)personal injury:1605 A acts of
terrorism of personal injury,torture,hostage taking,tentative of extrajudicial
killing).

-f)Impunity by Peru courts for torture 2019:6 5 2018 I was tortured in
Geneva (Switzerland)by 2 swiss police(Alexandre PALMA.DUSTOUR)and swiss
Hospice General Servette office twisting my shoulders and threw me on ground
resulting in a(216,217) transfixiant rupture of supraspinatus tendon right

shoulder and tears on left shoulder,calumniated and tortured by police that have

-26-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 29 of 118

a case against me p/10577/2018 despite I was the victim but my complaint
p/12113/2018 was never answered, abandoned without use of arms on the streets
denied shelter by swiss government hospitals whom I asked june 2018 with 4
doctors,a motor wheelchair because of right ankle sprain(219) without arms for
crutches and (218)enthesopathic tears of 2 tendons left hip prostrated in a

manual wheelchair until present.Despite asking since june to swiss government a

motorwheelchair unless I would suffer hip tears,it was useless,they finally
answer,by a denial in march 2019(220).During the first days of june I asked in
geneva help with all proofs as I had recorded filmed the event torture to Peruvian
consulate,mission to the UN,embassy of Peru in Gva,as well as CAT of
OHCHR,but was denied despite proofs,returning in wheelchair to my room in
Peru nov 2018 where I filed complaint for torture in peru justice ,being again
denied by DA Tatiana CATACORA J.and on appeal Superior DA W.BECERRA

H.(221)suffering constant pain and disability and retears of shoulders(222)in
february because of overload on torn shoulders due to denial of motorwheelchair.

26 2002-2004:coercion to migration then illicit confinement:Peru
defendants 10-13 and swiss deprived me of relief benefits and rights,by denying
complaint in DA to order swiss execute payment of wrongfull termination
pension due 1988,coercing me to leave Peru 2002 for my brothers home in
NY,where I was hospitalized in jamaica hospital ny for depression(exh 201) as
my right to self determination was viciated to live in NY,put on SSI,to sick to

defend myself,giving no valid consent in this detention to Mr.X in the US,with

-27-

HU. She
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 30 of 118

birth of minors Y,Z in 2003;1 asked justice nysd docket 04-10148(wrongfully
dismissed).Illegal embargo on relief benefit lifted 2004 I returned to Peru but Mr
x aledged since I am sick in the US is unfit for custody:was taken from me,he
remarried,dislikes me,refuses I babysit, no relation with minors Y,Z that don’t
know me since age 8 months.See proofs SSA failed 1989 (exh.115,116)to apply
the law on my application for SSA disclosing I had worked in Switzerland,thus to
apply art 18-21 Swiss-US ssa convention 1980,oblige Swiss 1989 to pay me
disability pension to be able to return to Peru 1989, not go back to US.Y,Z would
not have been born nor taken from me.Instead,because of swiss,peru illicits and
SSA error, I was sick in the US depressed 2002-4;my father locked me out of his
home 2018 aledging I consented give birth yet lost custody,and disherited me.In
case I die all my fathers estate for me will go to other wife of Mr.x,despite I
disagree with this relation.I am abused,exploited(human trafficking). same with

2002-4 deportation to the US,at that time I had already been kept away from

Peru over 15 years (exhibits 99,100),despite I was given Peru nationality in
minor civil registries .So I gave up defending myself and gave viciated consent to
Z being later born X,Y as explained in facts.I showed swiss sentence of insurance
law( 114)and nysd case docketed 2005 against Switzerland,I had been confined
18 years by actions of Switzerland blocking my bank account,denying me relief
benefits and passport to leave the country of which I was not a national,in
complicity with Peru republic that in 2001 as I returned to Peru,started to cover
up this prolonged arbitrary detention,and perpetrate it as it could(2002-4 where

without relief pension Peru chose to dismiss my cOmplaints it wasn’t paid by

-98-

HL % , Feta
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 31 of 118

swiss,provoking my migration toNY 2002

27 28 2 2008 til present:tentative extrajudicial killing by

courthouse,torture.inhumane and degrading treatments.medical malpractice
-hostage taking serious personal injuries‘Student at UNSAAC university
Peru,feb 28 2008 I was victim of tentative extrajudicial killing in Peru
courthouse by 5 women with consent conscious and willfull of courthouse security
chief C. Castellon C. (def.1)and staff R. Lazo B.(def.3).I1 esquivered resulting in
serious personal injuries equivalent to torture in the sequelae,while filing at

clerk window,Cusco courthouse(pictures‘exh1,2,3),5 women alien to court sat
behind clerk line,repeatedly sending their minor to harass me putting himself

between my legs upwards to intimate parts causing me to look backwards,telling
mother retain child:nevertheles still couldn't file as he was made again
harassingsI asked security resulting in report 1(exh.68)),separated them from
me;I finally finished filing then went to next filing window 90 meters down court
hall after Presidency door as I was grabbed from behind by hair, whiplashed 2
minutes by the women who had followed from behind,then pulled backwards by
hair to break head on ground,but screaming help I extended right shoulder
backwards cover fall fracturing right scapula on floor .Security arrived,declaring
had women expelled without identifying them;Security refused bring me to a

doctor nor call police.Security Percy TAMAYO V. made second report(exh.4)on

second assault by the women confirming right shoulder impact on ground from

height.I went to DA (an hour later)def.30 M.Rojas(exh.12 her handwrit)denied

-28-
eke, 5 trey sd
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 32 of 118

complaint with other DA,judges exhl4 ,49,151,18))despite I had witness my
university companion (exh.13)declaring next day in class I described attack
unable to write,left class out of pain dominant right shoulderidespite Security
chief,staff fall in contradictions declaring(exh.21,22)the women were litigators in
lineGmposible since they were behind me att first assault,then assaulted down
the hall a minute later,then just left court without filing),or that I had slapped
the child(absurd as I didn’t know him,if it were so women should have filed a
formal report identifying themselves and supposed injury to child)thus there are

no independent witness but they refused to identifiy showing their guilt:security

chief Castellon confesses to DA defendants 9(Nilo Paravicino etc...)he let me
follow without intervening out of animosity towards me ,lying (21,22)he just saw

my hair pulled despite he should have said IJ also fell to ground,screams heard in

all courthouse,contradicts declaration of security TAMAYO(exh 4)there was a
ground impact from the height.There were 80-90 meters between first attack at
filing window and final attack at presidency,long following that security
Castellon watched without reacting,with Lazo,chose to let me be victimized,then
declared he didn’t see me fall despite would have killed me had I landed on the
head.They were guilty of tentative murder by omission as they are garantees of
security,and torture and serious personal injury.I couldn’t go to the dr that day
because of persecution double jeopardy by (def.24)DA E.Ortiz summoned me to
appear next day I had to prepare appeal(exh73,76 )to avoid go to jail.I took sick

leave from university because of severe pain(exh69)and dysfunction(avulsion of

-29-

bel 91
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 33 of 118

right labrum,multifragmentary fracture right scapula,luxation of

articulation)right dominant arm(exh70,71)
ultrasounds(exh5),Xray(exh6),MRI(exh7).Complaints (exh72,18)were denied by
judges,Das,supreme court(see case03634-2009-HC exh20),recklessly abandoning
me,same with government orthopedic doctors,refusing report I had
fractures(xrays exh24)coercing to pay private drs:refusing order mris(magnetic
resonance image)forcing me out to NY where at HSS the avulsion glenoid
fracture that is medically(exh8) caused by fall from height on shoulder was
diagnosed; had right supraspinatus full tear(exh29),traumatologist hospital
public cusco Chuquihuayta(def.6) banalized covered up I had a fracture on
xray.,as well as radiologist def 2 ArturoQuispe,diagnosing,to cover up the
security guards, only “antique luxation”,denied MRI(exh23, 26);srefused(exh79)
my request for disability pension(exh78),soon I got contralateral(exh27, 167,198)
left shoulder tears in pectoral muscle,supraspinatus tendon because doctors
failed operate right labrum tear at first(exh25 shows labral tear causes
supraspinatus tear if not operated due to anterior instability)no arms
decompensated with right ankle fractures(exh40).in a bus hit and run,Peru police
denied timely report(exh10 report 2 yrs later)just passing by me abandoning
sitting on sidewalk unable to stand,under witness(exh29),911 assistance I
requested by natel(exh30),to avoid gov.responsability,robb me,inhumane
treatment serious injuries(timely police report entitled toPeru SOAT insurance
for hit runs(see denial exh41)up to $6000.National INEN hospital made false

medical report same onspiracy sheme aledging all normal,coercing me to private

-30-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 34 of 118

radiologist(exh40,191)Dr.Silva.Hospital hipolito unanue of gov also conspired
responsibility recklessly endangering me,denied hospitalization despite I clearly
requested indicating I had no family or help;denying wheelchairs I got in
churches ,denying motorwheelchair(exh32) causing(I moved manual chair with
left leg since arms torn) left quadriceps tear, adductor tear(exh33,81);I had no
one to push the chair,relying on any someone pulled it backwards down 2
steps,causing me 2 dorsal vertebral fractures (exh31)for which I stayed lying in
bed 3 months.I had chronic ankle sprains 2010-2014 constantly in
wheelchair(exh196,43-46)spent 4 backs and forths from Peru to USA for
motorwheelchair,requesting surgery for excess pain to my shoulder tears ;drs
never applied art 30 ,ley general de salud, holding “if their patient was attacked
injuried the dr had to notify authorities”.prescriptions,surgery for pain
requests,correct mris etc...between 2008 and 2014)as without arms to move a

normal wheelchair;february 2014my american motorwheelchair(exh34,42) found

no accommodation in Peru obsolete public transportation despite law on
accessibility to disabled no 27050(exh82),provoking bilateral ankle sprains as I
was forced to get up from chair;spublic defender def.33-3 M.Anderson visited me
interned in hospital victor larco Herrera ,stating my will to return to my rented
room cusco paying to mrs Acurrio in cusco where I wanted
return(exh74,98,101)and not go to the US(exh78)but defendants.26,27,18-20,8
wanted me out of peru conspiring to extradite me inconstitutionnaly(exh 78),
refused me return to Peru by email(exh83)I kept trying stand despite chronic

sprains suffering bilateral ones(exh16,19) I requested hospitalization(exh66) in

-31-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 35 of 118

orthopedics and 2 hospitals were referring me to ortho to hospital 2de mayo ,and
hipolito lima exh 85,86) in written but Peru ministry of woman def.25
L.Chaupis(exh 47)and def.8 DA Maria Vereau A.(exh48)treacherously asked
dr.Roca (def20)chief of hospital for unvoluntary (they twisted my arms to confine
me despite I was in a wheelchair,injuries,injected me with force psychiatric
neuroleptics that made me sleep,)hospitalization then life confinement to

psychiatric hospital,despite law of mental health DS 33 2015 MINSA oct,2015

holds in art 4 g)h)and 8 a)psychiatric patients cant be taken against their will,
coerced ,nor detained more then 60 days ,I was accused of causing my injuries
because of schizophrenia by one doctor(exh90),despite expert and dr.A Torres

ruled I had no mental disability,from first day of 2 yr detention to last day,as of

medications(exh80,90)which was also the final diagnosis by the medicolegal
expert (exh38)that I wasn’t mentally disabled.Exh 84 report of Mr Humbert
Suarez credit card shows sentence 30 (exh 38)in fact didn’t take place sept 18 as
published by defendants 19 judges, but nov 5 2015 when my brother was
present,apparently this was a fraudulent judge procedure to publish the nov 5
meeting with brother followed by my extradition ,with date September 18 ,so as
not to violate DS 33 2015minsa a decree on mental health published October
2015 prohibiting all that was done to me(detention against will,over 60
days,extradition).March 2014 I called for help Public defender M.Anderson
(def.34)complaining I rent a room in cusco with my belongings and wanted return

not be locked nor extradited to USA(exh 78)instead she abandoned me,

-32-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 36 of 118

defendants 8,18,199,20,26,27ordered me confined to life to mental hospital for

women despite I was still menstruating, committing genocide(exh39); I was
treated in degrading way forced sleep between a HIV dying patient and another
that murdered her baby despite im innocent virus free;with chronic
constipation,weight gain of 10 kg,insomnia side effects of neuroleptics,no visits
and after 2 years of this political prison taken hostage, offered freedom at

condition I consented to follow my American in NY brother to USA to make me
leave the country despite Peru constitution forbids extradition of citizens,final

judgment expressly indicates I didn’t have a mental disability(exh.38),in the

process I was condemned to pay my brother$8000(exh 36 )or plane tickets and

costs of lawyer,American employed in NY, twice backforth travels risky flights
for judiciary proceeding to take me out of the mental hospital or I would have
stayed confined for life for no medical reason and I had to abandon all my
posessions including books,clothes,papers,proofs against criminals,jewels etcfor
$7000(exh.74)) in Peru in my room because I was threatened of new confinement
if I returned and my brother now abandoned me because Peru judges caused hm
so much trouble, time out from work so now I don’t have any family.This illicit
seizure 2 yr confinement to a political prison was a hostage taking,to coerce my
brother,American in NY to come extradite me to the usa. kidnapping in hospital
victor larco Herrera Peru’ was_ physical, mental  torture,reckless
endangerment,exposure,abandonment of victim,serious injuries to body and

health,genocide as I was fertile(exh39 ),sabotage theft of property by judge under

-33-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 37 of 118

color of law without due process(exh38,I wasn’t mentally disabled) as judge only
ruled after I was confined 2 years and Peru art 37 cst holds judiciary cant deport
without executive order.I was disabled physically 2009-2015 and present actually
still a full transphyxiant tear on right supraspinatus and partial tears of several
left shoulder tendons,hip tears on insertions of tendons reducing me _ to

wheelchair since over a year again(exh.216-218),cause significant pain, disability.

2017 I suffered bilateral retearing of tendons shoulders after sequestration by a
Peruvian ex war marine;2018 I accumulated hole and fissuration of tendons in
both shoulders from torture by 2 swiss police that found me without protection in
Geneva(trying assist my disabled family members in Gva),because Peru justice
dismissed wrongfully my several complaints against Swiss government,and
because Peru consulate,mission,embassy refused to assist me in Gva when I
indicated was tortured ,I developed ankle sprain then left leg tendon tears at
hip,since then I am confined in bed and wheelchair:2019 because of both arm
disability I suffered teeth fractures fissures(227) trying compensate :all these
serious personal injuries now require interventions,and medical costs I cannot
pay for.I now am totally disabled and need$ to hire personal assistant(228
med.certif.indicating I depend on another person),buy motor wheelchair,money

for procedures ,probable surgery,ticket plane to USA.

28 Peru armed forces (defendants 7 abuse same in their supreme court

tsmp(tribunal supremo de justicia military policial) show the same conspiracy

       

against my liberty,right to equal due process:
-a)2001 april on,I would relate facts in Switzerland to Police in saphi

-34-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 38 of 118

precinct ,in cusco,but police callanaupa and Pena Quispe used to refuse to
investigate asking me to go to DA where all was dismissed so my pension from
Switzerland remained suspended,coercing me to leave the country back to my
brother in NY where I could claim SSI

-b)2006 I explained defendant 35 Coanqui charged me of infamous crimes
in criminal complaint 612 2007 pe 01(exh.54,55) with def.12 judge G.Ortega
Matheus,dismissed without indemnization,this happened because of fraudulent
police investigations directed by Peru police precinct Tahuantinsuyu in Cusco
under command of def.7 W.Pedroza ,failed to protect me against accusations by
Coanqui despite I was right,in particular,sot2 police Luis Cordova Quispe signed
(172)manuscript Coanqui refused to receive my petition of access to information
april 11 2006 in violation of art.2 inc.20 peru constitution,but refusing to make a
formal police report of this in the precinct as his commander disagreed,thus
showing from the start april 11 2006 I was innocent nevertheless Precinct chief
Wilder Pedroza Ruiz def.7 refused to take this into account to arbitrarily detain
handcuff me and I was tried falsely(54,55) without jury for presumptive damages
to government documents by Coanqui (case 612 2007 pe 01); I was detained
later by same precinct that refused to take my witness Edison Pano a declaration
(95)against archbishop archives director marilu Amenero s. who a year later was
quoted by judge,in the meanwhile police detained me wrongfully for investigation
of false accusations against me opening me trial 511 2007 pe03(54,55) where
district attorney ordered accusation to jail me for a year(173).I add as defendants
12:Judges of these 2 procedures Miguel Castelo Anda,and Ignacio Ortega

-35-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 39 of 118

Mateo,and the accusing DA Victor Robert Farfan Mercado

-c)2010 nov 28 I made a complaint against all these police staff to peru
supreme police court,which was received(174,text,175 seal date signed)but never
answered covering up defendant ,and when 2016 I asked result of
complaint,police coronel Luis O.Ramirez Arcaya (176)indicates the complaint
never existed despite evidence of the seal of reception(175).One can note on p 1 of
(177)several other undue process cases all dismissed robbing me that I ask Your
honor reopens to indemnize me‘nol was against general E.SUCLLA F.who
robbed me in time and training by refusing me permit to carry a gun aledging
Peru doesn’t give that to turists despite I had a national ID:no 2 was I was fairly
aledging eextorsion against defendant Toledo that is now being jailed :no3
general Diaz H.robbed me $100 when I left Peru to the US in 2005 I was fined for
being an alien I was overcharged despite I had a national id:no4and next are all
extorsion dismissed cases

-d)2018 to present I was denied (177)complaint by defendants 7:superior
then supreme court of armed forces general julio Arce de la torre Bueno,against
the police by coronels Hugo MINAYA CHIRINOS, 24ta fiscalia militar
policial, zona judicial militar policial Cusco in emisidn denial 001 of 35
2013. inmy complaint of 9 4 2013 ag.Julio TELLO YLLA :ag.coronels Javier
Fredy ALVAREZ GARCIA, in decision fiscal 5 2016 FSMP SO C of 19 7 2016
despite obvious the 2008 feb 28 assault battering was tentative of extrajudicial
killing,never answer any complaints I make against police or military since

2010(exh 174-178); -36-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 40 of 118

-e)I add as defendant. 7.2018 police officer s03 Lisbet AFAN QUISPE, cip
31849617 who in (77)despite interrogating arzobispal archives Humberto MORA
ALMIRON, and Graciela ROMERO QUISPE, fails to establish what I recorded in
(102)confesion of employees,that they deny me access to registries of people by
church,only ends report “helga aledges this’performing cover up of defendants
,fraud,obstruction of criminal investigation,failing to establish I was victim of
this violation of art.161 inc 2 codigo procesal constitutional peru,despite knowing
she cant put allegation of plaintiff in report ,unless proving it by declaration of
defendants present at investigation,leaving scene refusing to corroborate my
allegations making my complaint useless.

29 Serious personal injuries,medical malpractice.torture.costs of
torture.actual past and future:] need medical procedures,and reimbursments for:

-a)$1000 pain killers since 2008(naproxen,ibuprofen,orfenadrin,etc)-
patches for rotator cuff tears(bilateral,2x $10000 );plane ticket to go back to NYC
$2000 to patch and eventually operate hip since I cant walk in a year.

-b)2011-2014,2018-present‘I spent 4 years in wheelchair,Peru owes me 3
$1400 round trip to NY to get care,a motorized wheelchair in St luke
hospital(exh24,42) ,another this year because Peru consulate,mission to
UN,embassy 2018 denied me assistance after I was tortured and injured (full
tear in right shoulder tendon,fissures in tendons in left shoulder )as I was thrown
to ground in Geneva by swiss police(where I traveled 2018 unprotected because
Peru government refused to investigate my 2001 and following years complaints
against the swiss government,especially its doctors, to assist my father and

-37-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 41 of 118

brother ,Peruvians,injured by swiss medical malpractice-in exhibits,judiciary
claims,appears I made a habeas corpus for ),provoking further shoulder injuries
ship injury,ankle sprain,so that I am again in a wheelchair and in need of a new
motorwheelchair because Peru denied me motorwheelchair(32,def.5
Dr.G.Alvarezisalary of a nurse as I have no strength in torn arms;hospital Peru
refused certificate of discapacity to extorsionate me more(exh75) as it opens
right to $50/mo; (197)shows I had bilateral ankle sprains 10 13 2011 to
2014((16,19).

-c)because(exh104)witness shows gov.insurance refuses pay my MRIS.
Peru government wanted rob me would oblige me to pay xrays ,CT
scans,ultrasounds ,magnetic resonance imaging,instead of letting me benefit
through government national insurance SIS (seguro integral de salud):summer
2008 orthopedic surgeons def.6 Chuquihuayta(exh.23) and def 2 A.Quispe
denied(exh.24) I had suffered the 2008 28 2 tentative extrajud.killing in
courthouse, indicating I had no injuries(gov.hospital regional cusco) and dr. ortho
surgery A.Zaravia Sanchez (hospital lorena)refused MRIS despite I had an
undiagnosed scapular fracture revealed as I left gov.hospitals to pay in private
Dr.R.SALAS to inform I had fractures(exh.6) and labral tear (7)and dec 31 20101
had in gov.hospital INEN a gov doctor ordered magnetic resonance image of
right ankle in the hit run(where police abandoned me)after report of a
sprain(exh192) in gov hospital hipolito unanue emergency oct 15 2010 but its
doctors reported falsely (exh191))I had no fractures despite I couldn’t walk
recklessly injuring me further telling me to walk on fractures,so knowing I was

-38-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 42 of 118

unable to walk and had something,I paid a private radiologist that contradicted
the gov report falsely normal( private report 4 fractures 4 tears by rxlogist
SILVA(exh 40 ),where he states “second opinion jan 7 2011 on image of INEN dec
31 2010 which was same image as (exh191)dr Silva works for Resocentro private
(recept mris of spine exh168,169 receipt of ambulance)demonstrating government
conspiracy to not inform me of injuries to cover up their responsibility for
damages,obliging me to pay (see receipt jan 6 2011 8,exh.197 )this second opinion
from my pocket and refused to hospitalize me when I was alone in bed in rented
room with spine fractures and tears on four limbs(obliging me to pay private
Peruvians for domestic help ,for example Manuel DIAZ(exh189 ))500$,Davis DA
SILVA $3000( exh 190);I developed a month later nov 2010(exh193))tears in left
quadriceps,tendon adductor rectus because I was denied hospitalization after the
hit run(despite I had told dr in emergency gov hospital hipolito unanue (exh192)I
lived alone,shoulder bilateral tears requesting hospitalization as I couldn’t be
discharged at home alone,he discharged me i had to pay taxis for $1000 at least
those months; church gave a wheelchair since gov hospital refused(exh32)) I
couldn’t move alone with my injured shoulders’ with left leg,where tendon
adducteur and muscle quadriceps of left leg got injured(exh33,81)) 2010-2013(exh
9)) showing constant tears in legs,arms,and pain where I was treated at
government hospital hipolito unanue(exh192));since couldn’t go requests
magnetic resonances,I paid 2011 2 mris spine $400(exh168))plus ambulance to
take me to the center$70(exh169)) when I had spine fractures june 2011. my
spine was fractured jan.2011(see(194)wrongfully dismissed complaint aledging I

-39-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 43 of 118

was american and they weren’t interested in the complaint,against an internet
café I used to go to every day that several times gave me a broken plastic chair
causing me to fall from chair to ground impacting spine because I couldn’t use my
arms and my right ankle was fractured october 2010 in the hit and run in the
context of bilateral shoulder tears,so with 3 limbs disabled and no
hospitalization(see192,gov.hospital failed to hospitalize me after fractures as
after treatment was external consultation on document) doctors recklessly
endangered me provoking spine fractures;:my right dominant arm is disabled
without strength numb resting on abduction pillow sling constantly,limited in
movements on daily painkillers and tendon relaxants orphenhadrine and
naproxene since 2008 ;I am starred at in public for my sling pillow and
disability.I constantly in room must use abduction pillow on my lap to rest elbows
to be able to write on laptop and use web as my shoulders are to weak to carry
arms,otherwise I cannot walk around because of pain.In 2008 for 2 years I had
deep anterior pain in right front shoulder out of labral tear,pain of scapular
fracture was intense. would wake up as a knife had stabbed me when fragments
moved in bed.Pain was continuous for years after 2008 beating.Same in left groin
after 2010 when I started November 2010(193) develop painful disabling tendon
tears in left leg trying to move my manual wheelchair,exacerbated 2011(33,81)

I lost $1400 3 more times more in 3 roundtrips to USA ,for which I became
indebted to other people, 2008,2009,2011,2013 for my tears,to do mris prescribed
by drs(exh170,198))who didn’t accept government insurance for poor SIS pays
nor any responsible I aledged in emergency,no when in 2011 I was bedridden

-40-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 44 of 118

-2)civil disorder(this assault by several people was tolerated by

courthouse that just expelled them without identifiying nor making complaint;

-3)civil rights violations:conspiration by my employer(Peruvian
national and private church archives)defendants to deny me constitutional and
legal rights to work,get information ,education,in conspiration with all
defendants named and referred to in exhibits,of justice system in Peru(11,17)
criminal justice up to all members of Peru supreme court since 2007 authors of
over 30 procedures(49) I made all wrongfully dismissed through undue
process,lack of procedural garantees ;deprivation of these rights under color of
law; Deprivation of relief benefits since Dr R.CHUQUIHUAYTA orthopedic
surgeon conditionned my request to disability certificate for physical injuries
trauma reasons,condition to get disability benefits,to me submitting myself
previously to a psychiatric examination,in order to try to restrict my freedom
confine me in a mental hospital,in 2012,as demostrated later in 2014 how his
colleagues locked me up against my will in a mental hospital when I was
consulting in orthopedic surgery(see above FACTS item 5:obstruction of persons
in the free exercise of religious beliefs by defendants church employees
colaborating with justice system to dismiss complaints aledging church archives
were closed to me arbitrarily since 2004;Freedom of access to clinic entrances
since in FACTS 5) I demonstrated consulting in a wheelchair with sprains and
tears on four limbs in hospital nacional dos de mayo I was deviated from this

hospital by defendants and government employees that forced me into ambulance

-84-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 45 of 118

towards a mental hospital where I was injected with neuroleptics to make me

lose consciousness then administered during 2 years to overcome my resistance
to the coercitive measure,confined 2 yrs incomunicada wherein tortured,then
inconstitutionally deported which constitutes inconstitutional unreasonable
search of me by psychiatrists for purpose of seizure since I didn’t have a mental
disability; Hate crime acts such as conspiration to beat me to death, discriminate
me treat me as a foreigner verbally and in written (38,46,47,83)to the public to
cover up that despite being american by birth,I am also peruvian national since
2000,to justify my killing physically (extrajudicial killing by courthouse
beating)or civily(38)shows I was confined years while processed to attempt
interdict me and put me under guardianship of mental hospital director to
disappear me inside for life and when they didn’t succeed because a doctor
showed after 2 years I was not mentally disabled,they proceeded to deport me
despite I am peruvian national,in violation of art.37 of Peru constitution;hate
crimes ,agravated ,since because of my national origin,l am american in origin,
defendants hated me,kidnapped me into the mental hospital,since exhibits show
I was not mentally disabled ,to get rid of me and harm me because I am not born
‘physically in Peru but in NY,they injured me by injections,medications that alter
body ,mind chemistry,debilitating it,grabbing me by force hurting me,and
injuring my reproductive system,as my ovaries aged and I am no longer regularly
menstruating,to achieve the injury of genocide .This is body injuries,a hate crime

and agravated kidnapping,because of diferent national origin

-85-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 46 of 118

-A)conspiracy against the United States by defenders especially
Peruvian government as can be seen from reports of courts that systematically
dismiss me.When an offense is against an American citizen and involves jus
cogens norms, the government judge must consider diplomatic protection and
assume it is an offense against the government(Geneva 2000 resolution on
diplomatic protection,Dugard,ILC,UN);there was solicitation by defendants
CASTELLON C:and LAZO B.security guards,since they intentionally requested

agressors to attempt to kill me extrajudicially

-5)Fraud,false statements:what all justice system does to me dismissing

all complaints despite proofs and evidence,what defendants do with me

-6)Concealing from arrest:what justice system does with me,dismissing all
complaints or kidnatpping me or attempting kill me beat tme to conceal Peruvian
nationals I am trying to sue for crimes to me,and what M-.ROMERO G.and other
defendants like L.CHAUPIS V.,ministry of woman,when I complained to her I
was beaten in courthouse etc she covers it up asking DA to lock me indefinite

aledging I injure myself to cover up Peruvians that injured me.

-7)Genocide‘if one considers me and potential children as a group,since
2008,defendants especially Peru government,cause genocide since by attempting
kill me 2008 with serious bodily injury then such injuries’ with
drugs,torture,kidnapping,subjecting me to conditions of life causing physical
destruction imposing measures to prevent births (4 limbs plus spine fractured

torn since 2008,life confinement, attempt frustrated,still confined over 2 years)

-86-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 47 of 118
-8)attempt to commit murder(courthouse beating)
-9)kidnapping,I was unlawfully seized,confined (FACTS 5))

-10)obstruction of justice: justice system,defendants, do obstruction of

criminal investigations, Retaliating against me as a victim

-11)enticement into slavery when I was kidnapped into mental hospital 2

years
-12)false declarations in court by all defendants

-13)racketeer and corrupt organisations‘all the justice system,the cusco
regional archives,cusco church archives,mental hospital larco herrera that

confined me-

-14)sabotage 15)stolen property 16) crimes ‘ attempt to kill, deprivation of
all possessions after deportation in 2015 by judge M.YNONAN V. through undue
process and false statements in court,etc..torture,cruel inhuman degrading
treatment(detention years in mental hospital incommunicado with daily multiple
neuroleptic treatment),serious body injury,mutilation(] have permanent
disabilities like tears of bilateral tendons supraspinatus of shoulders,high
grade,and tear of tendon adductor magnus of left leg groin and muscle quadriceps
rectus femoris of left leg)17 )torture 18)terrorism acts with or without
conspiration to kill or cause serious body injury to an American and involve
violent acts or acts dangerous to human life that are a violation of the criminal
laws of the United States or of any State, or that would be a criminal violation if

-87-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 48 of 118

committed within the jurisdiction of the United States or of any State:(B)appear
to be intended(@)to intimidate or coerce me to not access information of
archives,renounce my property,give up my civil rights,leave the country of Peru,

occur primarily outside the territorial jurisdiction of the United States, or
transcend national boundaries in terms of the means by which they are
accomplished, the persons they appear intended to intimidate or coerce, or the
locale in which their perpetrators operate or seek asylum; assassination,
or kidnapping‘involve acts dangerous to human life violation ofcriminal laws of

US or of any State:

-18)Antiterrorism and effective death penalty act should permit after
categorization of Peru government as terrorist,lifting its immunity of sovereign
nation,and prosecution of its entities ,jpunishment and indemnization for all
actions against my life,health,freedom committed by Peruvian government
through its justice system that is just a racketeer corrupt terrorist organization
especially actions taken by the Cusco courthouse that attempted kill me ,the
deprivation of my civil rights by peru supreme court,the kidnapping by judge
M.YNONAN V.,that was covered up by justice system since it was imposible to
complain,from DA to supreme court they obstruct investigations with false
statements dismissals(see reports 11,17,49,93)

19)reckless endangerment,obstruction of justice‘by all magistrates
accused,and doctors I ntervening me in Peru,indeed art 30 of Peruvian law of
health holds’the doctor that has a patient victim of injuries due to a crime must

make the respective complaint to authority’ nevertheless,despite I kept

-88-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 49 of 118

complaining to doctors while consulting for my injuries that these were due to
assault,hit run etc..and that I was alone and couldn't care correctly for the
injuries,i was recklessly endangered and abandoned discharged from hospitals

without indemnization nor protection

20)law of mental health DS 33 2015 october holds in art 4 g)h) patients
must not be coerced against their will and have right to refuse treatment at all
times;in art 8 a)that hospitalization must not exceed 60 days(“Articulo 4.-
Derecho a acceder a los servicios de salud mentalg. A otorgar su consentimiento
informado, libre y voluntario, sin que medie ningun mecanismo que vicie su voluntad,
para el procedimiento o tratamiento indicado.h. A ser informado sobre su derecho a
negarse a recibir o continuar el tratamiento y a que se le expliquen las
consecuencias de esa negativa.Articulo 8.- De las Unidades de Hospitalizaci6n
de Salud Mental y Adiccionesa. La Unidad de Hospitalizacién de Salud Mental y
Adicciones es un servicio de hospitalizacion de estancia breve (hasta 60 dias)
I was illegally detained 2 years,deported,robbed all posessions in rented Peru
room;

21)medical malpractice‘Peru doctors never applied art 30 of law 26842 to
give me support for rest of my injuries that disabled my dominant arm being a
single student without family,causing them to progresively worsen,nor properly
diagnosed them nor accepted to pay for MRIs or wheelchairs causing further
injuries.| was never hospitalized in orthopedic surgery despite i needed
hospitalization to avoid further decompensation.

22)personal injuries, disability of bilateral supraspinatus tendons,adductor

-89-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 50 of 118

tendon of left leg,quadriceps muscle of left leg

46 As of (28,49)crimes are continuous since 2004 until now;i have
constnat pain and physical disability of both arms,no right to work,Access to
information in all archives conspiring with government justice system that is
corrupt dismissing all complaints i make ,wrongfully,see(49)actual recent
dismissals and ongoing cases supreme court 2016,7

47 Deprivation of rights under color of law,obstruction of justice
reckless endangerment( 2008 after courthouse assault I lost use of right
dominant arm being single student in Peru without help I needed from the
government that disabled me in order to rest ,heal ,otherwise I was at risk for
contralateral left arm decompensation tearing)was also committed by
international courts with offices in NYC and the US continuously since 2009

after submitting same facts and exhaustion of remedies:

- international criminal court in the hague in 2009,but denied(151)wrongfully
aledging Peru Republic didn’t recognize jurisdiction for these crimes by
Prosecutor MP DILLON,despite p.1 of cmplaint(152)aledged torture that is
ompetence of ICC admitted by Peru and resubmitted new facts 2016 august
(154),appeal to karen mosoti,icc liaison office, UN plaza NYC,never answered

emails nor voicemessagesjust turns down emails calls;

“commission against torture of OHCHR and Human rights comitee registry
denied(161)complaint mailed then emailed without explanation of motives in

2010 then continuously since I have been resubmitting periodically since nov 25

-90-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 51 of 118
2016(153),screenshot(156),fax(156),emails(157)to cat directors jens modvig,nils

melzer,sebastien touze who I spoke to in person in cusco where he gave a
conference in plaza de armas 2017 feburary,refused before witnesses my
package,appealing to Dominique Bush(155) ny ohchr office in un plaza who
communicated with ohchr Geneva but refuses solve the matter they don’t
communicate with me to confirm emails fax,same by wgad leaded by jose
Guevara who refuses answer phones and emails(158),urgent action(159),special
rapporteur on tortures] appealed to secretary general Antonio Guterres asking
reparation appointing me as independent expert in human rights(sent resume 7
languages,trained as a Doctor in medicine,2 years of human rights studies and
law,postgraduate in art history,etc),even without pay ,to be able to make my
accusations(nullum crimen sine lege) ,appeals are unanswered by A Guterres

despite received by his office Ms.Jill Annitto emails

-iachr in wde received the facts under complaint P5683 2010 entrusted to Marta
Tavares,denied communicated to me by Christina cerna(160),registry of my
emails was continuously obstructed by Victor Madrigal,registering partly my

emails who I met personally in Washington de as well as Marta Tavares
VIII EXHAUSTION OF DOMESTIC REMEDIES

48 JI attach (49)report I have over 30 cases denied in peru supreme court
“tribunal constitucional’, as 100  procedures,denied,and 50 criminal
complaints,denied,which can be seen on www.te.gob.pe.select window’ consulta de

causas”,type in my name in window “demandante”(plaintiff)Helga suarez

-O1-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 52 of 118

clark,click on “buscar’(search),appears all cases appealed to supreme court,at
right end column is windows’detalle”’(detail)and appears text of sentence,all

sentences...are dismissed as attached in exhibits especially 120 -148.

49 Against defendants on courthouse beating:(50)shows supreme court
rejected habeas corpus 1885 2009 PE 06 labeled 3634 2009 oct.5 2009 in
violation of due
process

2. Que la Constitucién Politica del Peri establece en el inciso 1), articuio 200°, que el
habeas corpus procede ante el hecho u omisién de cualquier autoridad, funcionario o
persona que vulnera la libertad individual o derechos conexos.

3. Que en el caso de autos, los actos denunciados no inciden en la libertad individual,
siendo que lo que busca mas bien la recurrente es un resarcimiento econdémico,
ordenandose a los demandados que asuman los gastos médicos generados como
consecuencia de las lesiones sufridas, por lo que resulta de aplicacién la causal de
improcedencia prevista en el articulo5°®, inciso 1, del Cdédigo Procesal
Constitucional, segtin la cual la demanda sera declarada improcedente cuando su

petitorio no esté referido directamente al ambito constitucionalmente protegido de
los derechos invocados.

Fraudulent because Peruvian constitution art.200 inc.1 Son garantias

constitucionales:1La Accién de Habeas Corpus, que procede ante el hecho u
omisién, por parte de cualquier autoridad, funcionario 0 persona, que vulnera o
amenaza la _ libertad individual o los derechos  constitucionales
conexos.affirming,because my complaint is not alledging a violation of my liberty
it is not receivable,despite the quoted law that holds it may be receivable if it
aledges a violation of RELATED RIGHTS’,and peru codigo procesal

constitucional holds (Articulo 25.- Derechos protegidos, Procede el habeas corpus

-9?2-
Case 1:19-cv-03349-UNA Document4 Filed 11/06/19 Page 53 of 118

ante la accién u omisién que amenace o vulnere Jos siguientes derechos que,
enunciativamente, conforman la libertad individual‘1) La integridad personal,
y el derecho a no ser sometido a tortura o tratos Inhumanos o humuillantes, ni
violentado para obtener declaraciones.También procede el habeas corpus en
defensa de los derechos constitucionales conexos con la libertad individual,
especialmente cuando se trata del debido proceso y la inviolabilidad del
domicilio.)art 25 protected rights procedes habeas corpus when an aciton or
omisién threatens or violates foll.rights conforming individual freedom
Lpersonal integrity,and right to not be tortured or treated inhumanly or
humiliated nor obliged to give declarations.also in defense of constitutional rights
related to individual freedom especially about due process and inviolability of

residence-

-50 Iwas complaining security guards declared hated me had enmity but
still remained on staff at entry of justice palace and since events of assault
demostrated they refused to prevent crimes against me ,they constituted an
imminent threat to me if not removed,in the future by their actions and
omistions so that my habeas corpus was receivable,nevertheless supreme court

dismissed it fraudulently.

“51 District attorney Investigation of my injuries and murder attempts
is systematically denied in violation of due process despite proofs and witnesses
attached, denied by all appeal district attorneys ‘(14)is denial of complaint by

Nilo PARAVICINO ALARCON ,(16)denial of appeal by Griselda VENERO DE

-93-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 54 of 118
MONTEAGUDO, sentence 225 2009 1fppc sept 24 2009.

“52 Supreme court justice is futile conspiration against the United
states(as well as all justice system)co as can be also seen in 2 constitutional
petitions of habeas data,for access to information of both main archives in
Cusco,regional archive and archbishop archive, I made against their responsables
M.ROMERO G.and Calixto COANQUI Q.,and others under case nb(see report
(93) 2217 2006 and 2025 2009,both rejected in supreme court under sentences
(52,53)on false arguments:on first,that I hadn’t enclosed copy of my requests to
both archives to access their information,which is absurd, of the petition in its
dismissed file(58)so it is actually present,on the second,supreme court falsely
sentences requesting lector card ID for archives has no relation to accessing
information,on the contrary,the rules of archives I attached to request(59)showed
only way to access archives is request lector card ID,so sentence was absurd
fraudulent deviation of finality.Also in same (53)habeas data against church , In
sentences of supreme court 3406 2012(53)judges falsely quote it doesn’t work
against church so I cant sue them because they are private Vatican entity ,but
it’s a lie to cover up,indeed,art 61 inc2 codigo procesal constitutional indicates it
applies also to any private entity as long as it holds personal or family info of the
plaintiffGin my case,my dad is born in cusco so his family has all its info like birth
certificates in there so they cant deny me access because its my family
info),and,peru state signed congress decreto legislative DL 23211 that holds,it
approves agreement between catholic church and peru gov wherein in art 2

church is said to have “juridic personality of public character’thus they designate

-94-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 55 of 118
the church as public in relation to Peruvian citizens

53 The justice system in Peru persecutes through undue process,the
action I just described of torture and tentative of extrajudicial
execution,discriminates for reasons of nationality,especially for me,thus is futile
so I cant be requested do more procedures as of reports of criminal,judicial,and
supreme court procedures(11,17,49,93)since prosecutors and judges just slander
me a foreigner despite I had acquired Peruvian nationality(37)to perform
enforced disappearance under color of law(38,47,48,51 all sentences in which I
am designated as swiss citizen,resident in USA,omitting explicity my Peruvian

nationality)

54 I showed above(V.4 c)how Peru supreme court(civil)indulged
(122,123)in fraud,fining me $1000 just for having requested a court appointed

counsel.,.demonstrating the futility of the courts,thus exhausted
IX REQUEST FOR EQUITABLE TOLLING,NO LIMITATION, EXT. TIME

55 There are reasons to toll the statute of limitations’.

-l.under CPLR NY 208.the insanity toll:I was falsely slandered 2014-
2015(exh.47,48,36,38)as mentally incompetent and paranoid (a Peru government
doctor referred me having delusions as I provided Security report courthouse
attempted kill me in my back and false claims,Peru supreme court undue process
etc,, , to cover up responsibility of the government for really trying to kill me)by
defendants8, 25-27,33,34 ,to kidnap me and put me in a political prison for life,in
Peru mental hospital Victor Larco Herrera,where I stayed incomunicada almost 2

-95-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 56 of 118

years(exh.38) from February 17 2014 until November 5 2015 ,when discharged I
was then inconstitutionnaly deported by order of Peru judge to Ny where I
arrived November 10 2015(exh 51,lawyer declaration,exh.47,48,defendant
8).Final diagnosis nov 2015 was post traumatic stress schizotypic disorder ,so
was unable to file(art.124 B peru penal code”more injuries one has,greater the
psychical damage) during those 2 years I was locked incomunicada;American
social security system refers bipolar disorder uplifted after torture by swiss
government 1988 on;swiss doctors refer me as being mentally incompetent since
1988(exh.229)

-2. See Dixon v. United States, 1999 U.S. App. LEXIS 13215 (10th Cir. Okla.

1999:.” a person is not required to sue within the statutory period if he cannot in the

 

circumstances reasonably be expected to do so”: 2008 to present I am totally
physically disabled especially without normal use of arms because of tears after
courthouse beating 2008,unable to write,2010-2014 then 2018 —present in
wheelchair because of constant sprains after the hit run fractures when I was
abandoned by Peru justice system;3 months in bed because of spine
fractures,another month hospitalized in Geneva june 2018 after swiss police
Alexandre PALMA threw me on floor,again invalid in bed and wheelchair since.
thus the statutory limitation of prescription must be tolled for at least 2 years
duration of my confinement to Psychiatric hospital victor larco Herrera,then
during my hospitalization in Geneva august 2018 for a month,and all the time I
am physically invalid since 2008;I am in bed rest now because of hip labral tear
and intolerable pain I try control with Opioids and orfenadrin etcafter Gva

-96-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 57 of 118

torture 2018I was in the US with SSI for mental disease 2002-2004, 2009-
2012,s0 these periods can be tolled also.
-3.18 USC S.3286 b)orders no limitation of statute of limitations for

certain terrorism offenses(Notwithstanding any other law, an indictment may be

 

found or an information instituted at any time without hmitation for

any offense listed in section 2332b(g)(5)(B), if the commission of

such offense resulted in, or created a forseeable [1] risk of, death or serious bodily
injury to another person: (5)the term “Federal crime of terrorism” means

an offense that (B)is a violation of(i)956(a)(1),relating to conspiracy to murder,
kidnap, or maim persons abroad), 1116 (relating to murder or manslaughter of
internationally protected,1203 (relating to hostage taking), 2332 (relating to
certain homicides and other violence against_United States nationals occurring
outside of the United States), 2332b (relating to acts of terrorism transcending
national boundaries), 2339A (relating to providing material support to
terrorists), 2339B (relating to providing material support to
terrorist_organizations), 2339C (relating to financing of terrorism), 2339D

(relating to military-type training from a foreign terrorist_organization), or 2340A

 

(relating to torture) of this title.I showed hereabove that Peru Republic
committee these offenses against my person so there shouldn't be hmitations to
prosecution.I am an internationally protected person,since I receive a small
pension from the UNJSPF for diplomatic work of my father at the time I became
disabled .

-4. Irwin v. Department of Veterans Affairs, 498 U.S. 89 (1990)

-97-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 58 of 118

( Federal judiciary of the United States had “allowed equitable tolling in

 

situations where the claimant has actively pursued his judicial remedies by filing
a defective pleading during the statutory period, or where the complainant has
been induced or tricked by his adversary's misconduct into allowing the filing
deadline to pass):

February 26 2018 I filed first this action under docket 18-01740in
nysd,transferred to DC under docket 18 1460 ,on appeal then writ a certiorari to
Supreme court under docket 19 5373 until oct.10 case rejected,that was
dismissed without prejudice by DC circuit for formalities.Also I was tricked by
the dpt of state to entrust him my claims just to let statutes run for nothing,
since 2017 by Matthew Olmstedt,legal adviser ,dpt of state,that promised me he
was analyzing my case in International claims,then after 2 yrs without response
he emails me not interested(Olmsted, Matthew L <OlmstedML@state.gov>Thu
10/5/2017 10:01 AM Dear Ms. Suarez. We are in the process of reviewing the
information vou have sent us and hope to get back to you in the coming weeks.
In the meantime. if we have any additional questions, we will send them via
email. Best regards.,Matthew OlmstedAttorney-AdviserInternational Claims and
Investment Disputes.Olmsted, Matthew L <OlmstedML@state.gov>Fri 9/6/2019
11:20 AM. Dear Ms. Suarez.Thank you for checking in with us about the status of
your inguiries. I would first like to apologize for the length of time it has taken to
get back to you. You sent us quite a bit of material, and we needed additional
time to examine it carefully. Having now completed our review, I regret to
inform you that we will not be able assist you with the matters that you have

-98-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 59 of 118

brought to our attention. Yours sincerely,Matthew Olmsted’)

X EXHIBITS
1,2,3 ‘6 pictures 1st flr courthouse Cusco,Avda Sol

4 march 19 2009 security report P.TAMAYO V.

5 ultrasound 05/26/2008 Dr D MONGE

6 Xray Dr.R.SALAS 06/11/2008

7 MRI HSS 11/21/2008 p.2

8 medical litterature on scapular glenoid fractures

9 ultrasound D.MONGE C march 2018

10 police report hit run 04/24/2012

11 criminal complaints report I (13pp)

12 DA resolution stamped feb 28 2008 by M:ROJAS E.

13 Sworn witness by Yanet ORUE M.

14 Denial of complaint by N,PARAVICINO A feb 20 2009(2pp)
15 Denial of appeal on it by G.VENERO de MONTEAGUDO(4pp)
16 ultrasound right ankle 2014

17 report of criminal complaints II(15 pp)

18 DA decision 441 2009 MP TFPPC FN 07/13/2009

19 ultrasound left ankle 2014 -99-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 60 of 118
20 TC sentence Castellon no 3634 2009 3pp
21 Declaration Castellon to DA(2pp,first page 2 copies for better legibility)
22, Declaration Lazo to DA(1 p)
23 Treatment plan R.Chuquihuayta 2008
24 Xray report Dr A Caceres Q,Dr D.Monge C
25 Slap lesiones 2pp
26 St Luke MRI 2009
27 HospitalFAP mri 2010
28 ultrasounds bilateral shoulders july 22 2017
29 Sworn witness 3/6/2017 R.NARVAEZ L
30 emergency calls 10/15/2010
31 CT scan Hospital 2 de mayo 1/19/2011
32 card 6 2011 Dr G ALVAREZ B
33 ultrasound 3/3/2011 Dr V Castellanos
34 NYS prescription battery for wheelchair
35 1/12/2017 police report
36 jan 31 2016 statement H.SUAREZ

37 NID H.Suarez -100-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19

38 Sentence 30 9/19/2015 8pp

39 Med certificate Dr.Cornejo Ortiz

40 MRI report 1/7/2011 Dr E.SILVA

41 Oficio 748 2012 MTC sept 4 2012 Mateo Yataco

42 NYS prescription SIUHospital mechanical scooter

43 medical certificate Dr A ZARAVIA S.

44 MRI R.ankle Roosevelt hospital 12/14/2011

45 ultrasound right ankle dec 2012

46 MRI r.ankle MSRadiology 2013 2pp

47 Declaration L.E.CHAUPIS V. 3/6/2014 2pp

48 Complaint DA M.Vereau A. 8PP 3/21/2014

49 Report cases in constitutional tribunal 3pp

50 10/23/2012 letter pdlice AGOMEZ MENA

Page 61 of 118

51 2/9/2016 letter 47/2016 attorney H.Castro hosp Larco herrera

52 TC sentence 427 2008 PHD TC feb 28 2008

53 tc sentence 3406 2012 PHD TC july 1 2013 3pp

54 sentence 5 of 11 15 2007 case 511 2007 PE 3 3pp

-101-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 62 of 118

55 sentence 43 1 30 2008 case 612 2007 PE 01 2pp

56 card 2006 Mariangeles ROMERO GUEVARA

57 card 13 2009 AL AC may 4 2009 MOROMERO G.

58 2217 2008 case location of document requesting information and document

59rules of archive of archbishop

60 us Passport and NYC birth certificate

61 Robert Martin recomendation letter csla U may 21 2008

62 G Zecenarro april 1 2009 letter unsaac U

68 birth certificate Felix Humberto Suarez sealed by archive archbishop

64 appeal to chancellor no 3569 nov 3 2016 2pp

65 Request information to A.Urrutia no 3726 dec 13 2017 2pp

66 Request temp hospitalization in orthop surgery H2DM feb 2014 2pp

67 request information to archbishop 11 20 2016

68 3/2/2008 security report R:LAZO

69 march 2008 painkillers purchase

70 24/8/2008 Dr.Astete diagnosis scapular muscular contracture

71 constancy july 15 2008 belenpampa health center cusco

“102
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 63 of 118
72 Comandant D.CASTILLO A. card 1189 may 2 2008
73 DA notification to appear feb 29 2008 1030 am
74 10 6 2016 deposit statement by Acurrio V
75 request certificate of discapacity june 18 2012 case nb 5042
76 appeal feb 2 9 2008 to DA case 8
77 police report dec 19 2017
78 government defensor act april 2 2014 2pp
79 health ministry answer case 5042 2012
80 diagnosis schizotypical personality march 2014 dr.
81 ultrasound 3 3 2011 left quadriceps muscle tear
82 card 492 2014 people defensor 2pp
83 Gisella VARGAS CAJAHUANCA email 4 16 2016
84 HSBC credit card of Humbert s.clark nov 4-10 2015
85Dr Raul SALAS hospital regional cusco referral to ima hospital rebagliati
86 2014 eval.hosp. hipolito u.with my residence in CS ChacarillaSanJuanL
87 2006 request of access to information to COANQUI,Archivo regional cusco
88 2006 “ “ archbishop,archive arzobispal cusco

-103-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 64 of 118

89printout case 2217 2006 habeas data ag. M.ROMERO,C,COANQUI

90 Clin. history ER,dr.P. J LECAROS MORALES 2pp,hosp larco herrera

91 2014 neuroleptics administered by Dr.A. TORRES O.etc, hospital larco Herrera

92 oct 10 2016 card J.CHACON M.archives partial authorization

93 report of judicial procedures 6pp

94 request renew archives authorization card 2 21 2007 with denial Mr. ALVARO

95 sworn witness Edison Pano Ancasi

96 death registry may 18 1971 h,s,a,

97 627 2006 pension statement Switzerland

98 rental contract with owner maria e acurio v

99 swiss civil registry 1997 e,rais

100 un legitimation card 12713

101 western union payment rent 2014

102 cd with video and 3 recordings

103 birth certificate cancelled in Peru consulate Geneva

104 Sworn witness D:DA SILVA Government insurance Peru refuses pay MRIs

105 Of.38 2017 Unsaac signed J.escobar august 14 2017

-104-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 65 of 118
106 Complaint against Swiss insurance 2001 in DA peru(8pp)
107 ,108 Sentence Peru Appeal DA F.Tupayachi P. oct 2001, Same,p.2
109 sentence nov 12 2004 attorney general N.Calderon N.
110,111 april 29 2002 appeal against Peru Superior DA to supreme DA,
Denial of it april 29 2003 by supreme DA M.A.CACERES CHAVEZ
112 2014 Of.775 2014 GR Luis Torres C.
113 june 6 2006 payment order of pension from Switzerland
114 sept 30 2004 swiss sentence of s ocial insurance(3pp)
115 9 18 1989 SSA application Pasadena,LA,CA
116 work experience Geneva on ssa form 1989
117 161 denial of registry ohchr 03 31 2010
118 Denial appeal 393 2016 by DA superior C.PEREZ(8pp)
119 nov 18 2004 reception seal on complaint against supreme DA
120 supr court denial 1727 2017 3pp
121 pl of action 1534 2012 ci 04
122 supreme court of justice permanent civil auditorium case 833 2013
123 un leg card 1989

-105-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 66 of 118
124reniec card 77 2010 auguste 5 2010 4pp
125 5 21 2006 signature of Trinidad ccopa quispe
126 april 17 2006 oficio 97 2006 arc c.coanqui q.
127 sept 21 2004 card marilu amenero s.
128 exp 4483 2013 PHD TC aug 13 2014 2pp
129 exp 2719 2007 PHD TC march 28 2010 3pp
130 denial appeal 49 2017 mp 2fspa cusco feb 17 2017 4pp
131 complaint da oct 11 2004 ag archidioscese
132 handwritten statements of Trinidad ccopa quispe
133 exp 254 2008 PA TC aug 25 2008 3pp
134 exp 253 2008 pa tc sept 16 2008 3pp
135 exp 733 2007 phe te march 30 2007 2pp
136 exp 848 2007 pc tc 2pp
137 exp 1836 2010 aug 24 2010 3pp
138 exp 2516 2007 phctc nov 30 2007 2pp
139 5 2008 pa tc sept 16 2008 3pp
135 exp 733 2007 phe te march 30 2007 2pp

-106-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 67 of 118

136 exp 848 2007 pc tc nov 9 2007 2pp

137 exp 1836 2010 PHD/TC aug 24 2010 3pp

138 exp 2516 2007 phc tc nov 30 2007 2pp

139 exp 2719 2007 phd tc march 28 2010 3pp

140 exp 3338 2012 PA TC oct 22 2012 3pp

141 exp 4030 2007 phe tc oct 4 2007 2pp

142 exp 4483 2013 phd tc aug 18 2014 2pp

143 exp 6649 2006 Pa tc april 12 2007 4pp

144 exp 5169 2007 oct25 2007 2pp

145 exfp 5917 2006 phe tec march 12 2007

146 exp 50172011 phe tc jan 31 2012 3pp

147 exp 8244 2006phce tc april 18 2pp 2007

148 exp 7936 2013 pa tc april 7 2015 3pp

149 Aug 9 2018 medical certificate Dr A-C-Arnoult gva

150

151 denial of complaint MP DILLON 2009 ICC

152 p1 of complaint 2009 to icc

-107-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 68 of 118
153 emails ICC OHCHR 2016 facts 2016 august 4pp
154 emails to karen mosoti,icc liaison office un plaza nyc
155 email Dominique bush 2017
156 fax to icc,ohchr
157emails to cat directors jens modvig,nils melzer 2pp

158,159 emails to wgad 2pp,urgent action 2017

160 denial P 563 2010 by Christina cerna iachr

161 june 2017 fax to Geneva ohchr ok report

162 june 2017 fax to Geneva

165 note dec 15 2017 DA evelyne m.ramos Mauricio

166 complaint 407 2016 denial appeal nov 10 2017 DA Almanza altamirano(5pp)
167 march 27 2017 receipt hospital fap

168 june 21 2011 receipt resocentro

169 clave 5 ambulance receipt 200 soles

170 march 14 2013 medical report hospital Antonio lorena

171 11 march 2011 request magnetic resonances hospital hipolito
172 statement manuscript luis cordova quispe sot2 pnp

173 accusatory sentence 43 07 DA victor farfan Mercado 2pp

174 fiscal military policial de turno tsmp 11 28 2010 6pp

175 dec 11 2010 seal of reception tsmp

176 oficio 188 2017 march 30 2017 2pp

-108-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 69 of 118

177 note 1514 2017 ict 5 2017 denial by general arce de la torre Bueno 5pp

178 note 217711 year 2000 unsaac by moscoso Salazar

179 art 34 rules of registration unsaac

180 sentence 46 july 23 2013 case 1865 2012

181 discrimination newspaper note

182 newspaper el comercio note on inti raymi

183 police report august 2013

184 Patricia lazanski declaration about me college email

185 congress report of complaints 3pp

186 declaration on disappearance of case in congress

187 2017 constitutional complaint in congress

188 constitutional complaint 430 2pp

189 Manuel DIAZ certified I paid him domestic help with injuries 500$

190 Davis DA SILVA C. acknowledges I paid him $3000 for domestic help with

191 INEN hospital report on magnetic resonance image right ankle dec 31 2010
192 emergency report of right ankle sprain 10 15 2010 hospital hipolito unanue
193 nov 2010 tears in left quadriceps leg muscle and infections for fall on pelvis
194 sentence 192 2011 habeas corpus lima resolution 2 2 24 2011

195 Peru actualized amplied report judicial procedures 2016-2018(8pp)rec 03 20
196 Dr Giannaris 10 13 2011 left ankle sprain

197 jan 6 2011 receipt for second opinion resocentro

198 march 19 2010 orders hospital loayza dr.Paredes

199 bilateral ankle sprains june 2012

200 police report 3 24 2018 -109-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 70 of 118

201 july 11 2002 jamaica hospital NY discharge report

202 02 19 2017 ambulance report

208 cuerpo de bomberos peru jan 30 2018 report

204 samu april 4 report

205 mri report right shoulder 2013 2pp

206 mri report left shoulder 2013 2pp

207 hospital loayza may 21 2017 emergency report shoulders

208 mri report hospital 2 de mayo 2017 aug 22 2017

209 july 20 2017 bilateral ultrasound shoulders hosp loayza

210 cd recordings 2017

211 mri report left shoulder jan 28 2010 and second opinion dr.silva

212 lock break report lennox hill house dec 1 2010

213 sworn witness oct 24 2012 JDDios Garcia

214 omaped aug 16 2012

215 city government cusco july 30 2012 request

216,217 MRI reports s right and left shoulder 6 15 2018 Geneva

218 Ultrasound sept 5 2018 Dr.Bruno Marchand

219 MRi right ankle ligament tears sept.2018

-110-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 71 of 118

220 Denial of motorwheelchair by Swiss government march 2019

221Dismissal,appeal case 642 2019,no74-2019-1FSPA-MPFN

222 Ultrasound may 2019 tears all tendons shouldersDr.J.L..

223 Dismissal appeal case 3868 2017 ,no88-2019 MP 3FSPA, 3 29 2019

224 august 2018 swiss medical certificate Dr.Arnoult

225 FBI proof of filing 2008 agent Strauss

226 april 2019 denial by FBI wdc ipu

227 tooth fractures fissures2019

228 disability certificate Peru hospital 2019

229 swiss medical certificate august 16 2018

XILPRAYER FOR RELIEF

 

56 Claim parr.5: reinstatement of my cancelled birth certificate in Peru
consulate with inscription date at 1966 instead of 1998;change of inscription date

of my DNI(national id.nb)in Peru from 1998 to 1966

57 Claim parr.6‘title of judge honoris causa in Peru with assistance for
execution,if denial of Peru police,private police forces I would accept;sentence to

resign all staff 1-38 in caption and cited in exh11,17,49,83 and other gov staff

related; security force of my choice to go to places of former conflicts;

Immunity from orders and obligations ,to Peru Republic and defendants

“111-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 72 of 118

58 Claim parr. 7:amendment of birth certificates in the US of Y,Z

withdrawing my names,sealing original birth certificates giving to X,Y,Z birth

certificates stating” original birth certificates subject to revalidation if Y,Z return
under my custody or reunite with X and me (art.174 peru penal code‘no legal

consent under detention)

59 Claim parr.8,9,11,12: monetary damages for offenses(parr.14); ask
UN to answer repeated emails calls asking appointment as independent expert in

human rightsiask IACHR,nomination as independent expert

60 Claim parr.10‘issuance of lector ID for Cusco archivo arzobispal and
parishes of Peru and Cusco archivo regional of unlimited duration validity with
future exemption of necessity to present new recommendation letters as condition

for renewal given numerous letters unused because of injuries 2008-2018

61 Claim parr.1l‘indemnization for abovementionned past costs;
automatic recognition of swiss and american studies;revalidation of swiss college
degree as equivalent to peru college and 1st yr university;acceptance to Peru

doctoral thesis program in chosen field of major:

62 Compensatory,punitive and exemplary monetary damages $200

Million (punitive and compensative)

63 Reasonable legal research fees, costs, and expenses and

64 Such other and further relief as the court may deem just and proper.

-112-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 73 of 118
\\
9 \ ‘
Cusco ,october 25 2019 :
Exhibits 1-228 Helga SUAREZ CLARK
21-F,Psje los rosales
Urb.Mariscal Gamarra

Cusco08002 PERU

tel.01151992658883

"113-
JS-44 (Rev, 6/17 DC)

Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 74 of 118
CIVIL COVER SHEET

 

I. (a) PLAINTIFFS

HEL GA

SUARES CLARK

(b) COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF Ay J oN S ! N Y
(EXCEPT IN U.S, PLAINTIFF CASES)

DEFENDANTS
_ Por REPL ALILC

—1N.?- DiLLon

 

(c) ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER)

i

 

 

II. BASIS OF JURISDICTION
(PLACE AN x IN ONE BOX ONLY)

© 1 U.S. Government
Plaintiff

2 U.S. Government
Defendant

Bi 3 Federal Question
(U.S. Government Not a Party)

O 4 Diversity
(Indicate Citizenship of
Parties in item III)

 

~ 5 nodViG AVD ATCT
—H.tTAvVALES APD pAca#RLETO

COUNTY OF RESIDENCE OF FIRST LISTED DEFENDANT Wb ' d c
{IN U.S. PLAINTIFF CASES ONLY}

Case: 1:19-cv—03349

Assigned To : Unassigned

Assign. Date : 11/6/2019

Description: Pro Se Gen. Civ. (F-DECK)

III. CITIZENSHIP OF PRINCIPAL PARTIES (PLACE AN x IN ONE BOX FOR
PLAINTIFF AND ONE BOX FOR DEFENDANT) FOR DIVERSITY CASES ONLY!

PTF DFT PTF DFT
Citizen of this State © 1 OC ! Incorporated or Principal Place O 4 © 4
of Business in This State
Citizen of Another State Q)2 ©2 Incorporated and Principal Place Os O5
of Business in Another State
Citizen or Subject of a 3 3
Foreign Country O © Foreign Nation © 6 O 6

 

IV. CASE ASSIGNMENT AND NATURE OF SUIT
(Place an X in one category, A-N, that best represents your Cause of Action and one in a corresponding Nature of Suit)

 

© A. Antitrust

[_]410 Antitrust

& B. Personal Injury/
Malpractice

[] 310 Airplane

[_] 315 Airplane Product Liability

CJ] 320 Assault, Libel & Slander

[1] 330 Federal Employers Liability

CLC] 340 Marine

[__] 345 Marine Preduct Liability

[__] 350 Motor Vehicle

[__] 355 Motor Vehicle Product Liability

[<] 360 Other Personal Injury

[_] 362 Medical Malpractice

(] 365 Product Liability

(_] 367 Health Care/Pharmaceutical
Personal Injury Product Liability

[__] 368 Asbestos Product Liability

 

 

© C. Administrative Agency
Review

[_] 151 Medicare Act

Social Security
[_] 861 HIA (1395ff)

[__] 862 Black Lung (923)

[_] 863 DIWC/DIWW (405(g))

(—) 864 SSID Title XVI

L_] 865 RSI (405(g))

Other Statutes

[__] 891 Agricultural Acts

[__] 893 Environmental Matters

[__] 890 Other Statutory Actions (If
Administrative Agency is
Involved)

 

© D. Temporary Restraining
Order/Preliminary
Injunction

Any nature of suit from any category
may be selected for this category of
case assignment.

*(If Antitrust, then A governs)*

 

 

 

 

 

 

 

 

 

 

 

 

 

© E. General Civil (Other) OR Ke F. Pro Se General Civil
Real Proper: Bankruptcy Federal Tax Suits [__] 462 Naturalization
[ }21 0 Land Condemnation [__] 422 Appeal 27 USC 158 [_] 870 Faxes (US plaintiff or Application
[__]220 Foreclosure 423 Withdrawal 28 USC 157 defendant) 465 Other Immigration
g
[__]230 Rent, Lease & Ejectment [__ ] 871 IRS-Third Party 26 USC Actions
[_}240 Torts to Land Prisoner Petitions 7609 [__] 470 Racketeer Influenced
[1] 245 Tort Product Liability ete Modee a & Corrupt Organization
540 Mandamus & Other Forfeiture/Penalty
[_]290 All Other Real Property L_] 550 Civil Rights [__] 625 Drug Related Seizure of [__] 480 Consumer Credit
8 [_] 490 Cable/Satellite TV
Personal Property [_] 555 Prison Conditions Property 21 USC 881 [__] 850 Securities/Commodities/
[_]370 Other Fraud [_] 560 Civil Detainee — Conditions [_] 690 Other vech
(__]371 Truth in Lending of Confinement * ange
[__]380 Other Personal Property Other Statutes C1 896 Arbitration .
Damage Pinoueatiy Ktehte (__]375 False Claims Act [__] 899 Administrative Procedure
[1385 Property Damage [F820 Copyrights [_] 376 Qui Tam (31 USC Act/Review or Appeal of
3729(a)) Agency Decision
Product Liability [__] 830 Patent . :
[1] 835 Patent - Abbreviated New = 400 State Reapportionment ["] 950 Constitnsonality of State
7 x i 430 Banks & Banking atutes
ECEIVED Drug Application ‘ .
Mi ail Room (_] 840 Trademark [__] 450 Commerce/ICC {_ ]890 Other Statutory Actions
: Rates/etc. (if not administrative agency
460 Deportation review or Privacy Act)
noy = 2019
soaala T). Caesar. Clerk of Court _ }

 
Case 1:19-cv-03349-UNA Document 4

Filed 11/06/19 Page 75 of 118

 

© G. Habeas Corpus/
2255

[_] 530 Habeas Corpus — General

CI 510 Motion/Vacate Sentence

[_] 463 Habeas Corpus — Alien
Detainee

© H. Employment
Discrimination

[__] 442 Civil Rights - Employment
(criteria: race, gender/sex,
national origin,
discrimination, disability, age,
religion, retaliation)

*(If pro se, select this deck)*

© I. FOIA/Privacy Act

| 895 Freedom of Information Act
[__] 890 Other Statutory Actions
(if Privacy Act)

*(If pro se, select this deck)*

© J. Student Loan

[_]152 Recovery of Defaulted
Student Loan
(excluding veterans)

 

© K. Labor/ERISA
(non-employment)

(_] 710 Fair Labor Standards Act

[__] 720 Labor/Mgmt. Relations

[__] 740 Labor Railway Act

[_] 751 Family and Medical
Leave Act

 

EL L. Other Civil Rights
(non-employment)

[__]441 Voting (if not Voting Rights
Act)

[_]443 Housing/Accommodations

[$<1440 Other Civil Rights

(__]445 Americans w/Disabllities —

 

O M. Contract

| 110 Insurance

[J 120 Marine

[_] 130 Miller Act

[_J]140 Negotiable Instrument

[J 150 Recovery of Overpayment
& Enforcement of

 

© N. Three-Judge
Court

[__] 441 Civil Rights — Voting
(if Voting Rights Act)

 

[__] 790 Other Labor Litigation Employment Judgment
(__] 791 Empl. Ret. Inc. Security Act (__]446 Americans w/Disabilities — [1153 Recovery of Overpayment
Other of Veteran’s Benefits
(__] 448 Education [__] 160 Stockholder’s Suits
[__] 190 Other Contracts
(__] 195 Contract Product Liability
[__] 196 Franchise
V. ORIGIN
1 Original © 2Removed © 3 Remanded © 4 Reinstated Oo 5 Transferred ©) 6 Multi-district oO 7 Appeal to Oo 8 Multi-district
Proceeding from State from Appellate or Reopened from another Litigation District Judge Litigation —
Court Court district (specify) from Mag. Direct File
Judge

 

VI. CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE.)
TWie 2% ASC. % 1605 A and TyPA|\T AN VICTIM OF TEeCOhiST ACTIVITY AND T0emhe

 

VII. REQUESTED IN CHECK IF THIS IS A CLASS DEMAND $200 H ILLION Check YES only if demanded in complaint
COMPLAINT ACTION SREB? RCP. 23 JURY DEMAND: j/d YES NO
j
VIII. ee CASE(S) (See instruction) YES [ NO [x] If yes, please complete related case form
I

 

 

SIGNATURE OF ATTORNEY OF RECORD cele a G SUL LEC CO.n [ Cro s wv»

 

pate: OC{.25 20 [4

 

INSTRUCTIONS FOR COMPLETING CIVIL COVER SHEET JS-44
Authority for Civil Cover Sheet

The JS-44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and services of pleadings or other papers as required
by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the
Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each civil complaint filed.
Listed below are tips for completing the civil cover sheet. These tips coincide with the Roman Numerals on the cover sheet.

IL COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF/DEFENDANT (b) County of residence: Use 11001 to indicate plaintiff if resident
of Washington, DC, 88888 if plaintiff is resident of United States but not Washington, DC, and 99999 if plaintiff is outside the United States.

III. CITIZENSHIP OF PRINCIPAL PARTIES: This section is completed only if diversity of citizenship was selected as the Basis of Jurisdiction
under Section II.

IV. CASE ASSIGNMENT AND NATURE OF SUIT: The assignment of a judge to your case will depend on the category you select that best
represents the primary cause of action found in your complaint. You may select only one category. You must also select one corresponding
nature of suit found under the category of the case.

VI. CAUSE OF ACTION: Cite the U.S. Civil Statute under which you are filing and write a brief statement of the primary cause.

VIII. RELATED CASE(S), IF ANY: If you indicated that there is a related case, you must complete a related case form, which may be obtained from

the Clerk’s Office.

Because of the need for accurate and complete information, you should ensure the accuracy of the information provided prior to signing the form.
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 76 of 118

march 2011 —june 2011(exh171)obliging me to do them on my own as I couldn't
move to the hospital;] was denied coverage by gov hospital loayza
lima(exh199))2mris left shoulder and hemithorax in 2010 which I was coerced
pay to hospital fap(exh167))for $400;since 2018 june doctors prescribe a electric
wheelchair for me but Peru justice by denying and on appeal my case for torture
by Swiss gov,case 642 2019(exh.220-223,superior DA Walter BECERRA
H.def.11)illegally coerce me ask my brother $1500pls shipping for the chair.Peru
government hospital regional cusco issued me a severe disability certificate 2019
in which it states I am dependent on another person(228)nevertheless doesn’t pay
me any disability pension nor designate a person to compensate for my disability
knowing I am alone,which provoked September 2019 teeth fractures and
fissures(227)which may result in further morbidity/mortality because of
upcoming procedures.] have tendons and hip injuries since 2018 that may also
need surgery as I still cant walk and constant pain.

30 2004-present:Denial of civil rights to justice in violation of freedom of
information, right to work.discrimination in Cusco,Peru 2 main archives hereafter
a.b.abuse of authority severe mental anguish torture by defendants 11,21-25,28-
32,38:professional graduate in art history from US(CSLA university),enrolled for
thesis in history in UNSAAC university,with many recommendation letters
(exh61,62)from universities to get lector authorization cards and work in Cusco
archives(whose rules(exh59)are simply anyone with a recommendation letter can
get a lector ID to access all information),nevertheless to me is denied since 15
years the lector ID by Peruvian agents and gov employees:

-A4l1-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 77 of 118

-a. Archivo arzobispal(church archives)and parishes:(see decreto
legislative 23211 Peru gov,agreement Peru gov-catholic church) employees of
Cuzco archdioscese MSR archbischops since 2004(1st Juan UGARTE PEREZ,now
Richard ALARCON URRUTIA), legal advisers archdioscese 18 2004 def.32
Rocio ZEVALLOS HUAYHUA,since 2006 Mariangeles ROMERO
GUEVARA,archdioscese chancellor Jorge CHACON MENDOZA( exh92),
Graciela ROMERO QUISPE,archive employee,refused answer my petitions,and
denied me entry to archives and lector ID from 2004 to 2019(this year finally it
was allowed I access information,but there is still discrimination because I can
only enter accompanied by someone,provoking extra costs as I have to hire
someone to be with me'there is no wheelchair access; chancellor wont answer my
appeal(exh 64),denying me right to work and study and information for 15 years
is a prolonged mental harm that disrupts personality since as a university
graduate historian,with 10 recommendation letters to go study books in
archives,student,and individual my fundamental rights to work,study and get
personal or family information are violated:crimes committed in complicity
conspiration by Peru justice refusing all complaints against these agents in
Cuzco church ;then DAs 23,24 deny case 175 2017 and case 3868 2017 as well as
on appeal(exh 223),deny me lector ID despite I fulfill requisites,continuously
since 2004, for no valid reason,which violates Peru constitution law art.2
inc.2(all are equal in rights-but all other petitioners of archives lector ID are
granted except me)sart 2 inc 6 est, (right to public information);art.61,peru codigo
procesal constitucional(‘all person has the right to access information of public

-42-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 78 of 118

and private archives,in case these hold their family or personal
information”).indeed,since my grandfather is born in Cuzco,church and parrish
archives detain all  birth,marriage,death registries books of my
family(exh32)birth certificate in church archives).Nevertheless.from 2004 to 2019
I was denied entry and_a lector ID for church archive and its parishes,so that I
cant access information,work,study therein;since 2004 I complain to DA(exh109-
112,118,119,130,131 ,223),who only conspires through systematic arbitrary
dismissals by all justice system up to supreme court(see defendants no 38),where
shows I am continuously charging til now but supreme court justice is futile
conspiration as can be also seen in 2 constitutional petitions of habeas data,for
access to information of both main archives in Cusco,regional archive and
archbishop archive, I made against their directors Rocio ZEVALLOS
Huayhua,M.ROMERO G.and Calixto COANQUI Q.:see report (exh 58,93)) 2217
2006 and 2025 2009,both rejected in supreme court under sentences (exh
128,129,52,53 ))on false arguments(defendants 38,all magistrates of Peru
supreme constitutional court that ruled falsely dismissing my appeals):on
first,that I hadn’t enclosed copy of my requests to both archives to access their
information,which is absurd, of the petition in its dismissed file(exh58))so it is
actually present,on the second,supreme court falsely sentences requesting lector
card ID for archives has no relation to accessing information,on the contrary,the
rules of archives I attached to request(exh59 ))showed only way to access archives
is request with recommendation letter,so sentence was absurd fraudulent
deviation of finality. ; abuses and discrimination by Peru archives in my city

-48-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 79 of 118

Cusco,especially Cusco church archives(archive arzobispal entrusted to Cusco
archbishop whom I also try petition without response(exh65,67))since 2004,and
denials of access to church archives since 2004 by church lawyer Mariangeles
Romero Guevara(see denials 2006and 2009 in exh.56,57)and now,she still is
there blocking,exh92).

-b.Archivo regional cusco(public regional archives): likewise
arbitrarily denied me without indemnization(def. 28 C.COANQUI
Q.denied access 2006-2009(exh.94,126) archivo regional entrusted to Cusco
regional government deny me issuance of the archives user lector ID(exh56,57)
then Katy ENRIQUEZ CARRION 2012-2013,apparently 2019 W.TTITO
CHAMORRO is willing to put me on trial for 6 months that may end in a never
back threat,discriminatory because arbitrary, despite all users get a card for a
year renewablebut only once I am no longer in whee Ichair,which may be
never...refuse to bring me books down to read on first floor as there is no elevator
and archive regional is on 2d floor so that it’s a denial because I am in a
wheelchair,despite art.1 Peru cst holds “the government mission is to serve the
person and its dignity’,thus he abuses his authority putting documents
first,second,my personal right...(this public archive occasionally in the past
would also deny access2006-9 C.Coanqui Q was director):since December 2018 I
ask access to information and it is denied to me since then by actual director
Wilfredo Tito Chamorro.

-c).Both Cusco archives(church archive arzobispal and archive
regional of gov.) held against me,without indemnization, in violation of US

-44-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 80 of 118

constitution,arbitrary fraudulent infamous trials without jury in criminal justice
court(exh 54,55:cases 511 2007 PE 03;612 2007 PE 01) fiex DA Victor FARFAN
MERCADO requested I go to jail for a year(exh 173)committing crime of art.402
peru penal code (false accusation)without indemnizing me,each time I was
processed during years suffering severe mental anguish like torture and expenses
to hire private attorney ,all was dismissed but I was never indemnized for
defamatory accusations(art.402 PC).Church falsely alledge I committed a felony
to try deny me access based on an employee remark | elevated voice in her
presence one day asking her to make an inventory of cut pages so as to identify in
future when someone would repeat this. I was single lector that day in the
archive(exh127)so there was disturbance to others,;when me and another
employee Trinidad CCOPA QUISPE (exh125,132)found out there were cut pages
in civil registries which was a mishandling from archives as they allowed this
and hadn’t made inventory of cuts so these could go on without way to identify
the perpetrator,so that in fact I was right making the observation to the
entity,nevertheless since then 2004 my archives lector ID and access is denied to
me despite my behavior was overappropriate....making her aware of necessity to
inventoriate cuts,just they want to coverup they had neglected documents to
allow such cuts.Archivo regional occasionally accepts issuance but always after at
least a year of request aledging 10 years ago ] misbehaved despite dismissal in
court of their accusation he and police Luis CORDOVA QUISPE stated director
C.COANQUI @Q.is  lying,that he just refused to receive my
petition(exh172);thereof on the contrary,archive regional never indemnizes me

-45-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 81 of 118

for infamous arbitrary criminal proceeding(exh 54,55)I had witnesses
(exh95,125)against me dismissed in my favor no 612 2007 PE 01 for alledged
attempt to theft and damage books) and delays such as issuance of a new
recommendation letter despite I acreditate having been on sick leave because of
Peru government attacks,which imposibilitates seeking new letter as I have no
academic advance that its rules allow to any historian or history student as long
as she has an updated recommendation letter.Despite I fulfill since 1993 all
prerequisites,defendants deny me issuance of lector ID(exh 94)and organized
with complicity of Peru judges,to dismiss all complaints for this abuse,)so that I
am unable since 2004 not only to advance in my university athesis,but also to
work since historians work in archives,but also, J lived renting alone a student
room for almost no purpose,suffering serious mental anguish like torture from
abuse I cant even relate to my family as its hidden in archive and isolation as I
couldn’t relate to any relatives I had in my city of origin since all information on
my family was hidden to me,nor learn much from my society. Discovery can be
asking skype whatsapp appearance of def. Graciela Romero Q.,witness Humberto
Mora Almiron,employees,cusco arzobispal archive to attribute them evidence
video,recordings in recorded CD in exh102,1s*tAmended complaint,case no
18cv01740 nysd transferred to CD),deduce continuous violation of my
constitutional right to information(art.61 inc2 codigo procesal constitutional)since
between 2004-19 peruvian archdioscese defendants prohibited me access to info
unless first scanned(because they falsely aledgeI could break the documents)but
they didn’t scan any documents and scanner is always broken,while all other

-46-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 82 of 118

users access all documents directly-discrimination.Their rules are of inferior rank
in Kelsen pyramid to my constitutional right of access to personal
information.Where they argue I misbehaved,they are outweight having violated
for l5years my rightof access to information(art.61 codigo procesal
penal,processed me for years for a false infamous trial 511 2007 pe03 because it
was dismissed never indemnized.Lastly police reported on discrimination by
archive arzobispal jan 10 2017 then decl9 2017(exh35,77)then in 2019(exh
223)dismissal again as well on appeal by defendants 23,24 Gary ORTIZ.Gary
Ortiz also denied case 175 2017 on same facts,as well as on appeal by defs.24 Das
Luis PAREDES C.and Nataly UGARTE.

31 2000 to present discrimination by UNSAAC gov.university Peru:that

--1) offers(see art 34 rules,exh 179 1st AC) free admission to children of

diplomats that return to Peru after end of mission,nevertheless denied the
priviledge to me,obliging me to have extra economic losses to apply under other
modalities,I lossed $100 applying as a graduate student,and although there was
a vacancy ,UNSAAC denied me the vacancy,obliging me then to apply by
submitting to contests losing another $100,and I lossed years of studies because

of the discrimination until I got admitted.

-2) conditions recognition of my undergraduate,graduate swiss and
american studies to official translation,payment of considerable fees (several
thousand $)I cant afford.I had requested in courtI be exonerated because

UNSAAC has automatic recognition for children of diplomats that studied

-47-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 83 of 118

abroad, and because my american AA and BA 1989-1993 were done against my
will away from Peru because of swiss and US social security error(see former
complaints original and 1st amended,case 18cv01740 nysd sent over to DC under
case no 18:01460)delayed payment of relief benefits 1988-2006 that coerced me to
leave Peru for the US those years because I was entitled to US SSI,to finance my

AA and BA studies

-3).Peru ministry of education discredited my swiss college degree giving
equivalency to Peru college despite a swiss college degree is equivalent to Peru
college plus one year meaning I am stripped from many credits towards
university curriculum in Peru(swiss college not only is more intensive but

officially ends at 19 yrs old whereas Peru college ends at 18)

32 1998-2019:continuous complicity to cover up torture by UN.ICC and

IACHR(defendants 39-41):1998 Carmen Rueda at CAT and Carla Edelenbos in

 

1998 (see 04-10148 docket nysd)responsible for ohchr,nows responsible of petition
unit ohchr, keep denying and blocking my
communications(fax,letter,email,calls)causing 2010 liminar denial same day of
complaint to cat against Peru,then 2016 to present S.Touze denied email
complaints and refused my personal handing him paper complaint in Cusco
2017,then J.Modivig systematically denied answers as CAT chieff,to all my
emails,calls to his dignity institute(DK), Dominique Bush emailed me she would
fwd my CAT complaints to Gva,but never confirmed(2017); I attach

(163,164)proof faxes to ohchr and icc june 2017(exhibit 156) were successful

-48-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 84 of 118

(ohchr petitions fax nb 0041229179022 and icc petitions fax nb 0031 70 515 8555)

slikewise 2010-2013 my complaints to IACHR aledging torture and other terrorist
offenses to [ACHR against Peru were arbitrarily either denied without
reason(defendants no 40: M.Tavares,C.Cerna2011,V.Madrigal,E.Alv..2012-
2013),K.Mosoti blocked fwding and confirming my 2009-2017 complaints to
International criminal court ag.Peru responsible of ICC liaison office UN

NY(unanswered emails,voicemails);see exh151to162

33  2001-2018:loss of income to crime by Peru.Peru Republic must give
me restitution of $60000 the total of pensions i brought into Peru since april
2001(exh113,114))showing i get $280 a month since 2001 from abroad(former
employer in Switzerland),but couldnt work,study since 2001 because of terrorism

and resultant physical invalidity .
VII FACTS (proofs attached 1 to 226)

34 Jam american,born physically in Manhattan (60),hold a masters in
medicine from Geneva University,with 2 years of law and international law and
human rights from Geneva Law School,also hold a second college degree in Fine
arts AA from PCC in the US,BA graduate from american CSLA StateUniversity
that sent me (dean letter exhibit (61))on postgraduate work PhD to UNSAAC
university in Cusco,Peru where I am a student since 2008,but have not been able
to complete more then 2 semesters nor work because of continuous acts of
terrorism,treason,torture,tentative of extrajudicial killing,conspiracy against my

rights that I am deprived of by all the justice system of government officials and

-49-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 85 of 118

defendants, continuously kept out of work by government discriminatory acts for
which I constantly file in District attorney and Courthouse ,address avda sol, in
Cusco,PERU, where I lose my time and money filing complaints hoping to solve
conflicts,all dismissed by conspiration of false statements,declarations,undue
process,obstruction of justice,treason,slandering me with hate as a foreigner
despite I acquired Peruvian nationality,of justice system,or I was falsely accused
in 2(54,55),started over 40 criminal complaints(11,17).judicial 100 cases (92)of
which over 30 went to supreme court on appeals(49)where all got dismissed

exhausting domestic remedies.

35 April 2001: first complaint in Peru District Attorney(106) def.14
Rodolfo Huaman Flores,where i was aledging i was deprived of relief benefit by
my swiss employer and the swiss government where i exhausted domestic
remedies against the swiss employer, not paid despite entitled to, a wrongful
termination pension due since 1988 for several crimes by my
employer(defamation,slander,rape,failure to disclose my right to pension upon
termination of work contract,medical malpractice ,personal injury,for which 1

made previous complaint in this court docket no cv-04-10148);this was falsely

dismissed(107,108)upon appeal to superior DA def.15 Felix Tupayachi P.
appealed again to Supreme attorney def.17Miguel Caceres (110,111),dismissed
in 2003 then repeated complaint in 2004 was dismissed by Attorney General

def.16 Nelly Calderon(109)in 2005;
36 My pension was paid 2006(113)omitting retroactive payments 1988-

-5O-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 86 of 118

1995 despite sentence specifies right was born 1987 ,discovered 1988 by doctor
as a result of a swiss sentence(114)upon my own complaint 1996 to swiss
judge,that was made with 10 years of delay.This sentence says [ was entitled
since 1987,but failed to make the request within the required timeline of a year
from 1988 ,so that it would be paid from 1995 when I made a second request.This
is wrong because(115)in 1989 I had made the request for unemployment to SSA
on crutches for femoral fracture specifying (116)I had worked in Switzerland
before becoming disabled ,so that SSA had to apply art.18-21 of 1980 bilateral
convention on social security between Switzerland and USA and enquire in
Switzerland if I was entitled to a pension and if not paid order payment upon
Switzerland.I don’t know if US SSA violated the convention or Switzerland
refused to pay upon SSA request,but I was the victim as in 2001 in Peru I was
entitled to it but it didn’t come,anyhow I was in Peru to do upon graduation in
US CSLA university, my PhD in social sciences in unsaac university,with a
national ID in Peru by naturalization, but my savings were running out,and I
didn’t know how to eat and pay the rent of my room unless I would get executed
payment of the wrongfull termination pension,nevertheless Peru authorities
deprived me of relief benefits and rights under color of law by dismissing my
complaints causing my move to NYC to my brother house for relief and

postponement of my PhD in 2002.

37 Ivreiterated this complaint several times,including 2016 under case nb
1319 2016 in DA E.MARQUINA def.15-2 that was denied again on appeal(118)in

2016,2017(119); constitutional dismissal arguing injuries and torture in supreme

-51-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 87 of 118

court(120,case 1727 2017 PHC/TC july 4 2017);pending against defendants of
courthouse beating R.LAZO and C.CASTELLON,named in  report(49);against
DA”s Rodolfo HUAMAN F. and others of 2001-2004 as can be seen his name in
case 9 (1727 2017 HC )on p2 of report exhibit 49,so acts of deprivation of rights
under color of law are still prosecutable within the 3 years timeframe of statute
of limitation because of continuous acts of dismissal(see word’ archive’which
means dismissed in Spanish in reports of cases) of complaints by government
since 2001 as on reports (11,17,49,93)of justice and supreme court,I was
physically disabled by beatings 2008 to present and confined incomunicada by
court order 2 years 2014 february to nov 2015 where ;I add (120 to148 _ )all
supreme court sentences indicating dismissals to show deprivation of rights and

exhaustion of domestic remedies.
38 Since Peru Republic justice system deprived me of my rights to

justice under color of law continuously since 2001,and that my 2001 first
complaint in DA was against Swiss authorities and OHCHR experts for extorsion
and others depriving me of relief benefits of my social security from work pension
I was entitled since 1988,thus Peru Republic deprived me of relief pension 2001
when I arrived to Peru ,until 2006 the pension was finally started ,from 2001-
2006 I was extorted,unable to pay rent, food in Peru to do my PhD there,coerced
to leave in 2002 to the US where I was offered SSI and a shelter,benefits
unavailable from Peru government to poor people that don’t have such

services,my right to self determination and freedom was violated by defendants

-52-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 88 of 118
as I had to delay my plan of PhD and life in Peru and instead resided in the US

2002-2004,period during which I suffered depression because my plans were lost
and couldn't defend myself properly against a person who abused me ,with
consequent birth of biological twins in 2003 ,whose custody was taken by
judge(BF024554 2004 LA superior court)and transferred to their father when I
was able to return do my PhD in Peru in 2004 when swiss pension due 1988 was
finally sentenced in my favor 2004.The 2 birth certificates of X,Y state I had
intent and free will and conscious to give birth to Z ,but the documents are false
since my will was coerced not free and I was irresponsible because of
(201)hospitalized with major depression from detention,to be there with these
people,had the law not been broken by peru government,swiss government,and
error of SSA,I would have been that time in Peru doing my PhD,so I request Your
honor a court order to amend the birth certificates deleting my name ,since I am

not legally a mother (biological)

39 .February 28 2008 1 pm: I was at “CDG clerk filing window” of that

 

courthouse(see name on picturesl to 6 in (exh.1,2,3)6 pictures starting at filing
window,then viewing it from 10 meters down hall,then 20 meters further down
hall then 30 meters further down at level of Door of Presidency of court then view
of Presidency door).At CDG window,I was filing that day with the clerk, butI
couldn’t sign the motion summonsed by the clerk because a 5 year old minor boy
would repeatedly put himself between my legs and try touch my intimate parts(I

had white pants on) despite I had directed his mother ,not a litigant but a

-53-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 89 of 118

troublemaker sitting 5 meters behind the line with 5 other women to control him

instead after directing her ,returning to window to file,she would direct him
again do so as he grabbed me again,sexually harassing me,for which I asked help
of defendants 1,3 as would repeatedly put himself between my legs and grab
them despite I had directed his mother ,not a litigant but a troublemaker,sitting
5 meters behind the line with 5 other women to control him instead ,I would turn
around to sign again at window,and again,I felt the child between my legs,since
she would direct him again do so,so I asked help of defendants ,R-LAZO B.who
separated me from the women,and made a first report(68)indicating I was filing
at window and the women with child were behind me(they were sitting down in
seats visible on pictures 1-3 as in front of filing window,then falsely quoting

without witness I had slapped the child who was putting himself between my
legs(no sense doing that since I didn’t know them),despite his mother previous

failed restrain her child in the courthouse where she had no business since
security report ( 68) indicates I was litigant at window while the women were
expelled(4,21,22,117) from the courthouse for “scandal’ without filing in line thus
they had a plan against me that day since had no litigation ongoing. Defendant
chief of Security C-CASTELLON was located with R.LAZO at CDG filing window
when i was first attacked by the women sending the minor after me,since both
declare about this in (21,68),so they watched all and had me under their control
after first attack until second attack,whereupon they moved towards Presidency

door at the noise of screams,and P.TAMAYO V.last security was apparently at all

-54-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 90 of 118

times by Presidency door;I then continued my business walking down the hall 60
meters because as(exh.4)stated I had another appointment in courthouse
basement and stairs were down the hall under scrutiny of security guards,until
door of presidency (see picture(1-3))without noticing the women followed me since
I felt safe after security intervened and made the first report, under eyes of the
security defendants, until the women grabbed me by my hair from behind at
door of presidency 60 m away,shaking my head back and forth making me
scream in pain whiplashing me then pulling my head by hair from the height
backwards with force to kill me by fracturing it on the courthouse floor(see
description in second security report(4)),frustrating head impact extending my

right shoulder backwards,where right scapula fractured throughout into its
glenoid cavity(see (5) ultrasound‘state of muscular contracture scapula,

radiography(6),magnetic resonance(7)shows a “moderate bone remodeling of
scapula into glenoid cavity with labral tear’(moderate r.only occurs when bone
was recently fractured,glenoid fracture by avulsion,is only(exh.8) when one falls
on the shoulder extending it back to help a fall,labral tear only occurs by avulsion
in this movement,and scapular fracture only occurs as a high energy blow in auto
accidents or the like,I had to be pulled by several to the ground ,not merely a
fall,as is shown in the literature(8),when someone extends shoulder backwards in
a fall,so that this injury couldn’t have originated in a single fall in my room that
evening,and couldn’t have come from an external accident or there would have

been such a police report or witness).Security asked for identity of agressors,that

-55-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 91 of 118
refused identify themselves,thus confessing a crime(violent impact from

height),security wrongfully expelled agressors without identifying them out after
the attack(21,22)and refused to call 911 or give me medical help aledging I wasn’t
a courthouse employee,then further denying me indemnization.An hour later
until now all complaints were denied with undue process‘same day it was
rejected by district attorney def.20 Magaly ROJAS ESPINOZA who refused give
me order for forensic doctor to examine me ,she just gave me district rules for
complaints on which she identified herself,signing date,hour(12)then refused
complaint instead I was given an absurd illegal summons(73) to appear for false

acusation against me(without defensor,next day 930 am)by DA E.ORTIZdef.24-3
conspiring with def.35 COANQUI(Director of regional archive)despite courthouse

notified me day of attack(see date I handwrote “received 28 2 2008”’0n court
notice(55))it was dismissing criminal charge against me by same
COANQUL obliging me to alone in my room that evening of attack,prepare appeal
despite my fractures(since I had no attorney),couldn’t go to the doctor for my
injuries,and turned it in next morning to avoid detention(76).Next day in
university class where I went after filing 930 am appeal in DA my girl friend
Yanet ORUE M.(13)noticed I was crying in pain reporting the aggression in
courthouse attributing it the pain ,disability of right arm with dificulty to write
that made me withdraw university on sick leave thereafter.Since scapular
fractures are usually non displaced because it’s a flat bone immobilized by

numerous surroundering muscles in thorax and back,there is no false mobility so

-56-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 92 of 118

its imposible notice a fracture unless xrayed and pain is often mistaken for a
contusion ,so next day I just noticed bad pain and continued some activity
waiting to see if pain would resede since I didn’t have identity of agresors covered
up by government,I had no one to sue.As pain wouldn’t diminish I went to the
doctor,had an ultrasound that discovered injury,as xrays, and upon difinding out
the fracture,I began resenting the aggression because security didn’t identify the
agresors in DA and appeal defs.9,10(14,15),government hospitals extorted me
refusing(104) to prescribe MRIs or let government insurance pay for it despite I

had government medical insurance,so since I needed either intense domestic

help(which I didn’t have since I am single alone and peru justice refused do its

job)or surgery of labral tear, and government wouldn't pay, I went to live with my
brother in NY while using Medicaid for MRI(7).HSS hospital discharged me
wrongfully despite I had need for surgery (25)of labral tear,and my sisterinlaw
evicted me criminally 2008 in NYC so I returned to my room in Peru,where DA
denied investigation(14)so I returned alone to crime scene to meet again nice
security Mr. Percy Tamayo Valdeiglesias who had separated me from my
agresors that were tying to kill me kicking me on the courthouse floor,since he
had no responsibility because he was not at CDG filing windows in first place,he
agreed to extend a security report of the final assault(4),and I got a report of the
first assault(68),comparing both it appeared security chief and R.LAZO had
committed attempted murder and serious injuries by omission so I appealed DA

but was also denied.I don’t have a medical certificate of fracture of the date of the

-57-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 93 of 118

attack,because defendants made it imposible to go to the doctor,but sworn

witness(13)demonstrates next day I had the injuries security report disclosed as
plausible from trauma feb 28 2008,and since there is no accident report out of my
room that day nor witness of it nor could have injuries have occurred from a fall
in my room because they are to high impact for a fall unless pulled by several(the
assault)or fall from a ladder but I had none in my low ceiling room in avda
recoleta 555 ,and if something exceptional would have happened it would be from

emotional trauma attributable to the stress suffered by assault by government
security or absurd criminal charge I was facing next day in DA: I didn’t have time

to care for it, nor noticed I had a fracture,only dull strong pain ,as after a
blow,bought pain killers in march(69),as it wouldn’t recede I ended up consult a
first doctor april 28(70,statistics(71)in may)who noticed scapular muscular
contracture, asked an ultrasound(5) that confirmed scapular contracture of
muscles ,I made a police complaint for the attack(72),my Dr requested Xray that
both government hospitals of Cusco reported as normal despite anyone could see
the fracture,so I had to make another in private practice,(6)positive for fractures
of scapula only in private practice and J finally ,because government hospitals
appeared to want cover up the courthouse Security responsibility and refused to
report the fracture anyone could see.District attorney,(conspiring with police of
commissary of Cusco Saphi,calle Saphi,cusco named def.7-2,3 Julio Cesar TELLO
Y. and chief M.CALLANAUPA who slandered me as mentally disabled(14)to

undermine complaint and cover up defendants,dismissed in complaint I made to

-58-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 94 of 118

police DAs coronels of army cusco MINAYA,GARCIA PEREZ, equally dismissed
in police supreme court in Lima where all cusco police were covered up since 2010
especially by secretary Luis RAMIREZ ARCAYA,police supreme DA
BUENO,under general denied the investigation 3 times as well as on
appeal(14,where N.Paravicino name is not legible ,to be matched with signature
and name legibly in (18)Nilo PARAVICIN def.9,appealed to Griselda VENERO de

MONTEAGUDOdef.10 that denied also(15),subsequent denials of repeat

complaint also denied(see reports(11,17)where names of defendants
CASTELLON,LAZO appear in all dismissed cases by other different prosecutors
def.19JC.VILLENA ALVARADO,PEREZ,Y.MOROCCO U.) but took declarations
of defendants1,3 C.CASTELLON and R.LAZO B.(21,22 where appear
contradictions:1)R.LAZO, C.CASTELLON confess they saw me attacked but
didn’t want confess haven seen more then a pull of hair ,covering up I was
whiplashed pulled by several with force from the height down to the ground by
the hair to impact my head on ground as described by P. TAMAYO (4)who didn’t
mind cover up anything since he didn’t bear responsibility for having seen me
followed because he was positioned away from CDG clerk window,while Castellon
and Lazo wanted cover because they both witnessed the first window event so
knew the following to cover up responsibility for having let the agressors throw
me on floor;2) CASTELLON also contradicts himself in (21)by falsely indicating I
was in filing line behind the woman and child and they were litigants,since
(22,68)Lazo indicates I was at the window they behind,sitting down,and all 3

indicate they were not identified ,hid their identity and were expelled from

-59-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 95 of 118

courthouse,thus had no business there since otherwise would have stayed to file
or names would be in clerks filing;3)Castellon also confesses he saw me followed
but didn’t intervene out of “enmity’without proving in which circumstances I
would have done something wrong in courthouse which is not normal for a
security guard,likely he committed theoffense,confessing by his contradictions

with R.LAZO,tentative of extrajudicial killing and torture,indeed (4)is described

severe pain as I was screaming’ during all the time of aggression from when I was
standing,then shooken whiplashed then thrown on ground,since I was under his
custody,likewise police denied the investigation(18),as well as police district
attorney; both defendants try dismiss the complaint aledging I was agresive
towards security previously ,but this is false,they quote no event nor witness nor
proof ,I do remember I reacted against them twice a year or 2 before becaue I was
in legitimate defense when 3 criminal judges would ask me to appear in both
cases (54,55)I was tried without jury for infamous crimes then dismissed all
charges without indemniztion,during 2 yrs on trial for no reason to try jail
me,judge would call security on me if I manifested my discontent perhaps I yelled
at them to not touch me,I also remember another time years ago when I made a
habeas corpus that was granted to me by trial judge against lower judge but they
didn’t want to move the case and I was losing my appeal so I had an argument
with the secretary of the judge who dissented and defamated me in sentence
while other 2 granted the appeal and admitted action,the secretary was mad at

me because I was noting the defamation in sentence

-60-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 96 of 118

40 Defendants can’t raise exception of no same day medical report of

injuries(DA dismissal of complaint(14)as (nemo audetur propria turpitudine
allegans)as he made it imposible for me to go to the doctor by summonsing me to
appear on false charge without defense making me write alone that evening an

appeal unless go to jail next morning,which was a similar damage to me then to
stay sitting with an injury(“nemo audetur propria turpitudine alegans”).I also

made habeas corpus against defendants,denied upon appeals up to supreme
court(20 signed by magistrates set as defendants)despite I alledged validly
courthouse security was a threat to my integrity and the right to not be tortured
defendants were covered up by magistrates Landa A.,Calle H,Alvarez M.The
injuries of right scapular fracture ,biceps tendon split,labral tear provoke deep
anterior pain,invalidity of dominant arm for several years unless it is operated,in
my case both Peru national hospital orthopedic surgeons prescribed cruel
inhuman treatment: DrAriel ZARAVIA and def.6 Dr.Ronald
W.CHUQUIHUAYTA QUILLAHUAMAN) refused order magnetic resonance
imaging,and Emilio LIAS CUERVO insurance director refused payment by
government of my treatment(104) thus omitted diagnosis of fracture and labral
tear visible on American MRI I had by leaving Peru to NYC where I lived with
my brother soon after the attack and treatment of labral tear(surgery) ,let me
with the pain(23,24,43),and def.6 Dr.Ch. in conspiration with hospital director
David SUMERENTE,denied(79)the disability pension (75)I requested in a

wheelchair,coercing me (112)to first submit to psychiatric exam to get disability

-61-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 97 of 118

for orthopedic reasons which is illegal as was entitled to disability in my
wheelchair ,in item facts 4 it shows it is part of the Peruvian government plan to
sabotage me trying get a psychiatric order false appreciation of mental disease to

lock me up forever and steal my posesions;radiologist Dr.A.QUISPE C. def.26

informing there was no fracture(24) despite there was as per private radiologist I
had paid for a second opinion(6),putting my life in danger wrongfully discharging
me without telling me I had a fracture potentially lethal because of the possibility
of internal hemorrhage,pulmonary perforation by the bone fragments that could
move,aledging I had no fracture(the medical report of fracture was made by a
private practicioner I paid)just antique past luxation(23) despite the ultrasound
with muscular contracture indicated recent trauma ,to cover up defendants.This
is inhuman and degrading treatment after torture .Dr ALTSCHEK Hospital for
Special Surgery published(25)labral tear ,especially in dominant arm,must be
operated otherwise develops anterior instability and supraspinatus tendon
tear,which is what happened ,it was malpractice,Peru hospital didn’t give me
assistance for my injury nor operate me despite I asked it,so I developed on one
side,then decompensated bilaterally,high grade supraspinatus bilatear
tears(26,27)persistent until today(28)because Peru has no treatment that is
patch,available in the US upon payments but I don’t have the money to pay
unless indemnized by defendants..These injuries are cause of constant pain and
disability equivalent to torture ,since 10 years.And the fact defendants are
security of Courthouse,they had custody of me ,were obliged to protect me so

failure to intervene was active commission of extrajudicial killing since what is

-62-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 98 of 118

described is that 5 people were pulling me from the height to ground by hair with
the goal to fracture my head thus kill me (and scapular fracture is a high energy
blow potentially lethal because of internal injuries often accompanying it such as
hemorrhage of arteries cut by the bone fragments in chest or pulmonary
perforation)without due process.All defendants attempted extradjudicial killing
by being warrants custodians of my security,health,life nevertheless choosing to
betray me and kill me ,recklessly endangering me by abandon with a potentially
lethal injury I didn’t know about to the odds I would die with internal
hemorrhage,causing severe pain equivalent to torture from 2008 until today,with
progressive decompensation of whole body.I need money for
treatment(supraspinatus patches from rotation medical,USA).Injuries must be
attributed to defendants as there would be otherwise no way they would have
occurred unless there would be a witness or report other then (4,68) ,I was
anyhow distressed because of assault and other fall or accident that day would
be attributed to courthouse assault and false acusation in DA next day,and I
couldn’t have fell in my room as it was low ceilinged rented I would have also
asked for help or there would have been witness. Witnesses same day swear
under notary,and next day,my university companion Y.Orue(13)witnessed I had
pain and disability attributing it to the attack next day also,which would be

unexplainable unless they had occurred in courthouse.

34 10/15/2010:because my both arms were crossed on a aircushion sling by
tears i need more time to go down the bus since there are steps and I cant use

arms to lean on poles,so I got hit and run going down the vehicle at a stop with

-63-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 99 of 118

right ankle fractureS(police report hit and run(40) nevertheless defendant major
of police precinct of hit run,def.7 J.LBECERRA DIAZ police officer has

responsibility for torture by his officers,that abandoned me invalid on the
sidewalk after hit run with my fractures hating me because I am American and
conspiring in treason to fail to intervene to make it imposible for me recover
transit insurance SOAT by denying the necessary to recover funds police
report,as witness Raul NARVAEZ LOZANO(29)municipal police states police
officers of 911(105 in Peru,see on report highlighted that day (30) emergency
refused (see denial(50))to assist me despite I had called with my cell phone for
help(30)and was sitting on the sidewalk without being able to get up because of
fractures and tears in arms and 2 _ officers of defendant
precinct,unidentified,patrolled walking by me injured asking them for help to go
to hospital as I couldn’t get up with my torn arms and ankle fractures,failing to
intervene,recklessly endangering me,refusing to either make report of hit run
(which was necessary inmediately and up to 4 months,to recover up to 6000$
from SOAT vehicle insurance,which was refused because police refused to do
timely report(41or help me with an ambulance recklessly endangering me I also
had spine fractures(3l)and developed permanent painful tears of left leg groin
tendon and muscle(33,81)lasting from 2011,visible still on ultrasound later in
2013 (9)because I was abandoned ,had to go to local church in taxi beg for a
wheelchair,that I couldn’t move alone since I had no use of torn arms nor right

leg ,thus trying to advance my manual wheelchair with the left leg because I had

-64-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 100 of 118

no functional arms and right ankle fracture despite I had requested previously

Peruvian doctors to provide me with a motor wheelchair which was denied to me
by def.5 director doctor G.Alvarez B.(32).Medical help was often denied to me to
like magnetic resonance images prescribed by doctors,denied payment by
national insurance(104)so I left to NYC and got the motor wheelchair there with
medicaid(34)which I used 2011 to 2014 that I finally got after asking St luke
hospital NY(42).I was in a wheelchair from 10/15/2010 to june 2014 because of
chronic ankle sprains that I couldn't heal because of bilateral arm
disability(44,45,46)making healing of ankle sprains imposible because
progressive loading of ankles was imposible as I didn’t have use of arms to lean
on a crutch and I had to stay in the motor wheelchair from 10 15 2010 to june
2014 almost 4 years.The police report for hit run was finally made 2 years later
(10)when I came back with witnesses but it was to late for transit insurance
money recovery and they denied arguing police would have had to do the report
in 2010 not 2012 and I lost $6000(41) since that’s the amount insurance of transit
SOAT allows for hit run cases from “fondo de compensation’(“SOAT
compensation fund”).All Peruvian doctors have committed medical malpractice as
I was under treatment for injuries disabling dominant arm,requesting assistance
for daily activity to rest,thus I never rested because I had no help,injuries were
attributable to a government assault so I progressively decompensated whole

body as described,wrongfully because they never gave me benefit of assistance for
my rehabilitation,despite art 30 of ley de salud law no 26842 holds’ the doctor

-65-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 101 of 118

that has a patient with injuries caused by a crime must notify authorities”

35 2006-feb 28 2008:] was arbitrarily tried without proof nor witness,nor
jury ,for infamous crimes of robbery and damages against Cusco archives for false
claims of damages and tentative robbery of documents,during 2 years by
directors of cusco archives defendants M.ROMERO G.and C.COANQUI
conspiring with DA who opened investigations against me in court with 2
criminal judges in representation of 2 main archives in Cusco Peru, ,but all their
charges were dismissed (54,55 dismissal of case 612 2007 PE 01 by notification to
me feb 28 2009)after I did my defense paying lawyers without indemnization so it
was in violation of amendment 5 of the bill .In psarticular Director of regional
archives C.COANQUI denied me in 2006 access to information of his archives
and started the case 612 2007 PE 01 also closing me access to regional archives
Cusco 2006 to 2008 then ordering his successor upon retirement 2007,new
director of regional archives Nolberto VALENCIA ALVARO,to do same deny me
access to informacion of his public archives by denying sale of the annual
archives lector ID(see (94)aledging I would have committed a crime against
documents ,despite (55)all charges were dismissed.so I request indemnisation for
false trial and for arbitrary denial of access to information during years,namely,!
require future free sale of the ID for archives without exigency of the renewed

presentation card,since they made me lose my actualized card in 2007 I had

presented to the archives by aledging case 612 2007 was grounded on my

infractions.I also made a constitutional civil action type labeled “habeas data” no

-66-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 102 of 118
2217 2006(see(89) report online www.pj.gob.pe)in cusco against those 2

defendants directors of 2 main archives in Cusco M.Romero and C.Coanqui,for
denying me arbitrarily access toinformation of their archives(95,56,57,126),that
was denied upon appeal up to supreme court (tribunal constitutional)where it
had other label 427 2008 and was denied February 28 2008(52) aledging falsely
the 3 magistrates of supreme,that I didn’t attach copies of the 2 petitions I made
to both archives asking access to information with a lector ID to the
archives,indeed,as can be seen(58)I took photo of the dismissed case booklet
fastened in archives of court after denial of the supreme appeal,showing were
present both documents requesting information (87,88)that supreme court falsely
stated weren't present,using it as a pretext to dismiss the constitutional action

where is apparent conspiration of the Peruvian justice system against me
36 2004 to present:FOIA,my right to study for my PhD in university

finding material for investigation PhD work and work as a historian(study and
workplace is archives) is continuously violated ‘I am tortured mentally by
employers the directors of archives in Cusco listed as defendants
C:Coanqui,R.Zevallos,etc..and Peruvian justice system magistrates that since
2004 wont let me work nor study nor exert my constitutional right art 61 inc2
codigo procesal constitutional peru(“Articulo 61 Derechos protegidos El] habeas
data procede en defensa de los derechos constitucionales reconocidos por los
incisos 5) y 6) del articulo 2 de la Constitucién. En consecuencia, toda persona

puede acudir a dicho proceso para: 1) Acceder a informacion que obre en poder de

-67-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 103 of 118

cualquier entidad publica, 2) Conocer, actualizar, incluir y suprimir o rectificar la
informacién o datos referidos a su persona que se encuentren almacenados o
registrados en forma manual, mecdnica o informatica, en archivos, bancos de
datos o registros de entidades publicas o de instituciones privadas que brinden
servicio o acceso a terceros’translated’ art.61 protected rights‘-habeas data is a
constitutional action that defends constitutional rights of inc.6,6 of art.2 of cst,in
consequence all can use it to access information in public entity
,2)know,information also referred to one self in all forms in private entities that
give service or access to third parties’*denying me access of information of family
(see (131)first DA complaint and denied appeal in 2004)since some of my family
were born in that city so his info was held in church records(“archivo
arzobispal”(Church archives of the city I reside in)and also made it imposible for
me to either work or study,being a professional university graduate student in
history,I need work and study in archives,nevertheless Peru government closed
them to me continuously for 15 years arbitrarily,through undue process denying
all my complaints againstand trying me for above infamous crimes just using a
pretext once I asked archives director Marilu Amenero S.(127)who cut pages
missing in an old family registrybook disappearing peoples identity,in a
discussion with other supervisor of archives Trinidad Ccopa Quispe (132)in
manuscript declaration identifying her name in (125) she took it personally as if I
was acusing her of not taking care of them since she was responsible,but that
was it,for 15 years she was retaliating against me for this denying me access once

she even under eyes of a witness my companion of university grabbed a book put

-68-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 104 of 118

in garden then called police 911 closes external gate had me handcuffed on
charges I tried robb it and threw it in garden when I saw she closed gate ,my
witness,a university history student studying with me,E.PANO(95) declared to
judge the nun Marilu amenero santos did it all not me but still I was processed 2
yrs for no reason in case (54)tried for tentative robbery to historical documents
and there was DA sentence to jail me for a year finally dismissed without
indemnizationGitem 38 previous paraph)closing me access to information in
violation of FOIA and basic constitutional rights of access to information(art 2
inc.5 constitucion 1993 of Peru gives right of access to information in public
archives to all citizens and foreign historians like me who received university
dean recommendations ,both from the US and Peru,to do this work in
archives(61,62), art 61 inc 2 codigo procesal constitucional peru gives right of
access to information of private archives to all persons whose personal and family
information is stored there((63,96 where shows his marriage name is M.De
Lara,which appears to be second name of my father(103) and they have same
first name so its my family)is example of birth certificate stamped by archbishop
archives that indicates my grandfather Felix SUAREZ ,and many other relatives
on my father side ,have their birth ,death,marriage certificates in church
archives under supervision of Cusco Church M.ROMERO G..J. CHACON
M.,(92,where he 2016 allows finally after 12 years partial access,but
discriminating me since other historians get a lector card allowing free access to
any document scanned or not,all days,whereas I had right only to one scanned

document per week whereas all church civil registers of family information are

-69-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 105 of 118

not scanned so that he thus discriminates me not allowing me to touch books but
also denies me constitutional right of access to family information quoted in art
61 inc 2 codigo procesal constitucional,reason for which I appealed (64) )but he
never answered nor apparently elevated appeal to superior hierarchy,so I
petitioned archbishop R.D. ALARCON(65,67)without answer in 2 years).I
attach(98)recordings and video(video of December 14 2017 that users of archive
foreign and national have right to use gloves and review all available documents
in physical,then recording of director of archive Graciela ROMERO saying
registers of birth,death,marriage are not scanned,then scan employee Humberto
MORA Almiron declares he wont scan them for me because there are to many
registers to scan,and since 2017 scanner is broken,so the arrangement given to
me that I only can see a scanned doc per week is a violation of art 61 inc2 cpc as
hereabove mentioned and the discrimination is not resolved).Church
chancellor,nevertheless since 2004 cut me from access to information of my
fathers family in church archives,as well as cuts my professional(I am graduate
historian who can only work in archives) and educational development(my Dean
recommended me for my PhD in archives) by arbitrarily giving orders I be denied
access to the archives which is illegal and inconstitutional).Defendants last
mentioned(56,57)denied me since 2004 right of access to archives of Peru for no
reason and defamated me under color of law by criminal procedures,being
lawyers of the church, trying me without jury for infamous crime of trying to robb
documents and damage to documents of the archives(54,55).They work with G.

ROMERO,Church archives receptionist,who also discriminates me making

-70-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 106 of 118

complaints impossible by lying to the police,as can be seen in police report no
1(35)she declares I am not discriminated because no one has access to documents
only scans of them,then on second report December 15 2017 (66)she declares I am
only one prohibited access document,I showed police video where historians were
reviewing books with gloves,not scans,which is prohibited to me since 2004.
Continuous abuse denial of access to information by national and church archives
2004-present in conspiration with justice system‘Violations committed by
archives(126)shows director of one public archive defendant35 C.COANQUI
QUISPE refused me Access since april 2006(in initial pleading i showed he had
tried me without jury for infamous crime of trying to damage and robb
documents in case 612 2007 PE 01 dismissed in my favor ,without indemnization
nor relief from prohibition of Access to information 2006 to 2012);(127)is a user
ID for church archive i was allowed to purchase for $20 in 2004,but it was
cancelled a few months later arbitrarily(128)by the church employee
M.AMENERO S.falsely aledging without witness nor proof I elevated the voice in
the dependency.I had asked her why some pages were cut or missing in
documents and books entrusted to her ,which is not inadequate since it
demostrated an imperfect custody and witness other church employee Trinidad
Ccopa(129)stated the cuts were ancient,thus i couldnt have done them,thus
proving i was arbitrarily denied Access of information by national and church
archives 2004 to present;(130)is a supreme court sentence case 4483 2013
PHDTC august 13 2014 indicating it dismisses my request of Access to

information(“habeas data”in peruvian constititution article 200 of peru

-71-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 107 of 118

consittution)against national archive “because she requests more we analyze why
it is denied to her ,more then requesting Access to information,which is
absurd,and quoting she already did this request to us in dismissed actions 2719
2007 PHD/TC(131) and 253 2008 PA/TC(132) showing i kept continuously
exhausting domestic remediesiexhibit 133 is a denial of appeal by DA
J.MAYORGA ZARATE in case 49 2017 MP 2FSPA february 17 2017 against
director of church archive and (134)shows another DA complaint against them
2004 Juan UGARTE P.and A.,BARRIONUEVO D.that as of (11,17)reports was

dismissed despite arbitrary deprivation of right of Access to information

37 2017.torture act by Peru state: may 21 2017 ,Peruvian citizen Mr X

 

came behind me inserted both arms from behind me under axilla pressing with

fists onto my previous scars from 02 28 2008 courthouse attack pulling me
backwards causing (28)bilateral high grade tears on supraspinatus tendons
bilaterally,reopening the tears that had progressively closed until I was near
normal painless with near normal strength 2015(see (205,206)tears 5mm and
8x5mm in 2013,(28)now 2017 after this attack tears doubled in size to 10mm and
4x10 mm,with severe tendinosis (208).Recordings may 23 2017 of Mr
X(210)enclose confession as he asks me for forgiveness for having done
this,correlating with my emergency orthopedic surgery consultation(207),the
government hospital loayza again cooperated in torturing me,reporting the
shoulders as normal (207)despite(28)the high grade tears I had,again a month

later hiding my injuries of tears reporting normal then a month later only

-72-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 108 of 118

microtearing or tendinosis(209),despite I had open tears(208),recklessly
endangering me omitting protecting me with rest order,sling,etc aledging I was
normal so I would further injure myself,coercing me in look for diagnosis ,as I
had pain,out of government hospital to pay in private practice(28),where less
conspiration show severe injuries,that probably developed faster and worse from
may 21 the attack until july 22 the final diagnosis(28)because the government
hospital loayza again conspired to torture me telling me all was normal from the
start in the hope I would not rest but increase damage and propagate tears in
supraspinatus tendons.It is an act of torture of Peru government because the

person who injured me succeeded doing so using the confidence I was obliged to

put in him as I lay bedridden with spine fractures 2011 wihtout help,because of
the reckless endangerment abandonment by government of Peru justice system
and doctors after the 2008 murder attempt.I was to depend on a doctor or judge
that would take responsibility for me,instead,MrX didn’t see any moral obligation
to care for me ,he was a street encounter in front of the pharmacy where there
was no ramp for me to purchase my medication for tears,I offered him a dollar to
buy it for me,he then offered push the wheelchair I couldn’t push.I didn’t ask him
for personal favors, apparently he was conditioning help to a marriage
contract,so when I didn’t consent he injured me,with _ slaps,hair
pulls,insults,obliging me to eat seafood he knew I was allergic to,once a
whiplash,investigating still today with January26 2018 (202),februaryapril
2018(203,204)discovery he had emotional distress in ambulance because I kept

distance was living in another city declining go visit him upon his

-73-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 109 of 118

requests(210),thus I was coerced to get close,sequestrated by him and his father
by false alegations he was in hospital,then seing I wasn’t consenting ,injured me.
I had no choice then to accept Mr X assistance since I was totally disabled and
couldn’t even move my wheelchair without arms,thus Mr X,former war marine of
Peru gov, acted as a Peru government agent ,torturing me.I was unable to sue
him because of lack of collaboration of Peru police that aledged Mr X. has
depression and is suicidal(ambulance 202,210)thus cant be sued .I am personally
available for further details on this terrorist activity times in the past ,but Peru
government that victimized me,failed to assume its respoonsability,for making
me encounter him on the street where I had no business but where defendents
trashed me after trying kill me in courthouse,] attach(203,204)investigations I
vainly pursued until april 2018 trying understand what I could do .Nevertheless
such an attack totally disabled me without use of arms for 8 months,with
constant intense pain,anxiety over outcome without arms If I am going to remain
permanently disabled,and no social support, and disability,J still am constant
with a sling to cross my arms over,and had to take a sick leave from the
university.As a consequence of losing again use of arms,I developed front teeth
fractures2019 and fissures from compensating with teeth ocasionnally(open

bottles,help carry bag etc(exh 226).

38 Itis a torture act by government of Peru,since I met MrX offering him
money to buy a recipe in pharmacy that had a step I couldn’t climb over in my

wheelchair in 2011,thus I met him by omission of the government that had tried

-74-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 110 of 118

murder me therefore had to assure I wouldn't be unattended because of
responsabilty of government for my disability,instead abandoned me to the

streets where mr.X was and developed a dependency on him

39 -Torture by NYC shelter ,etc‘Since Peru hospitals torture me
refusing me medical assistance and put me in danger refusing stitching of my
right labral tear that was making me suffer 2008 I would try go several times to
NYC have this done,where I was evicted illegaly in freezing December by a
family member in nyc that had invited me to come for surgery 208,sheltering me

for a month and 10 days then making me live on the streets with only my left

arm,constant pain because of right shoulder injuries and loss of use of right
dominant arm,] began to pull my suitcase in the winter freeze with my left
arm,wearing it out with microscars,sheltered in lennox hill neighborhood house
women shelter in winter 2009.These further tortured me ,December 2009 I was
put on a hold for psychiatric reasons just because I was spending to long looking
for my papers in my locker without use of my right arm,aledging they didn’t
understand why I was...so slow!Then the shelter violated the us constitution
making unreasonable searches and seizures,.they would wait until I leave the
shelter to brake the lock I had bought to close my papers securily in locker,to
brake it open with a saw(212)confiscating my papers and printer fro no
reason,afraid I left the shelter where there were also constant racial fights,I got
punched bled my lip ,took my leftover papers in my bag that I put on my left

shoulder and started being homeless in winter again in 2009,I felt January 25 in

-75-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 111 of 118

Jackson heights train shelter where I was hiding from the cold,an intense pain

on the left shoulder where the bag was hanging pressing on tendons and
muscles,on (2011)an image was obtained January 28 2018 at st luke hospital
showing microtearings,etc..in the tendons;,and march 2010 a few weeks
later,images showed a progression to frank tearings of left supraspinatus tendon
and pectoral muscle,where the bag was hanging on left shoulder to protect the

disabled right arm.I had again intense pain,disability from these tears until 2015
40 Torture,inhuman degrading treatment by Peru government and
Margot UMPIRE BERRIOS,her husband Alonso JACKSON,owners Mana

Pizzeria,calle recoleta 555,cusco and children Abigail this latter married.I had
described I was held detained illegally july 2012 to august 2013 because this
pizzeria was illegal being rented in passageway of a residential building,in
violation of Peru law 27050 law of disability where space of entry must be over
1m30(213)despite city government knew this pizzeria was illegal and didn’t have
a functional licence,thus had to be closed,having informed them (214,215)I was
held detained in my wheelchair in bottom of residence and couldn't go in or
out,they refused to intervene.Owners of pizzeria conspired to torture me kept me
locked inside refusing to move benches leave me passageway ,the owner would
abuse me further telling visitors or services such as postoffice with my
letters,that I didn’t live there anymore or wasn’t in despite she knew I was locked
inside at bottom of residence by her,in my wheelchair,in a state of permanent

intense pain and invalidity,with constant threat against my life,as I am at risk

-76-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 112 of 118
for bilateral tendon rupture in both arms leaving me exposed to death

41 2014 february 17:tenant in Cusco where I had my room and
independent pension(see pension decision (97),rental contract (98),payments
monthly(101),termination(74),people defensor statement (78 p2),I was on medical
referrals from cusco hospital ortho surgery(85) to main hospital dos de mayo in
Lima for my shoulder tears where I had a med history of trauma since
2011(102),during which I resided in attorney J.CAJA D.study where there
wasmissing a ramp for access of my St Luke hospital NY motor wheelchair ,and
no ramps in buses,despite mandatory under Peru Law,but not enforced in public
transportation(82),so I couldn’t get around even go to the hospital,which made
me get out of the wheelchair to get on bus to go to hospital shoulder consultation
for my tears,suffering relapse bilateral ankle sprains with both ankles 80% tear
of ligaments(16,19)for which I asked in written (66) Dr Jose Roca
Mendoza,director of hospital for temporary stay in orthopedics unit until the
sprains would stabilize as I had also bilateral rotator cuff tears including info I
was referred to him by my drs in Cusco hospital that was ignorant of
treatment,had a room in cusco I rented ,so I could return to my room in the
province after ending my medical shoulder referral,alone attending orthopedic
surgery outpatient consult for bilateral ankle sprains following the hit run by
bus made possible by the disability in my shoulders after the
beating(16,19).Director of hospital and government ministry of Woman lawyer
Lucy CHAUPIS V.committed hate crime ag me,they abused my disabled

situation to grabb me against my will w my chair into ambulance until mental

ule
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 113 of 118

hospital victor larco Herrera wher I was forced with injections in,as of (91)3
psychiatrists prescribing my medication ascert I was “medically discharged
“meaning no reason to stay in psychiatric hospital,after 6 days of confinement in
mental hospital where she had me close ag my will,rules of hospital were I would
go out on discharge only if a relative came get me out,so I would thell her and
others I had 2 cousins in Lima ,to call them to get me out then I would go back to
my rented room cusco where I have a pension to be independent(97),a rented
room (98)I kept paying monthly b western union 2014-2015(101)through social
assistant of hospital v larco h.bilb.juana morales Castillo wo would receive my
money while in hospital and go out pay my rent west union as long I was
confined, with posesions(74),instead ,defendants conspired to usurp my rights
,and kidnap me slandering me as a foreigner,mentally incapable,danger to self
and others,abusing my situation of physical disability in a wheelchair and that I
was single alone,so that she confined me ag my will in the hospital,she did all she
could to lie falsely accused me in District attorney(47) ,discriminating me
conspiring against me asking my “indefinited permanent confinement in mental
hospital lima”,that I was a foreinger of swiss nationality not a Peruvian,that I
didn’t have relatives that could be called despite she puts their names,just
eluding government,say I am incoherent that she doesn’t know why how I cam to
peru(despite my dad registered me as a minor with Peruvian and American
citizenship on UN legitimation card(100),on swiss civil registry(99),in peru
consulate(103),p,eru civil registry just cancelled arbitrarily the birth certificate to

conspire against me) that I have complaints in justice against me that put me in

-78-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 114 of 118

danger(despite I have nothing ag me its all ag them), causing my own injuries I
“had an accident”in circulation so put myself in the wheelchair(despite it was a
hit run and police abandoned me and doctors to),that I was incoherent,to cover
up it was government that did it,thus my behavior was wrong,I was mentally ill
and danger to myself,asking my unvoluntary seizure,transfer and perpetual
detention in a mental hospital, aledging I had selfinjured myself because of
mental disease,and not had been attacked (47) and was unable to care for
myself despite government defensor had established I had a pension,a stable
room and was independent,despite (47)I had 2 peruvian cousins in the same city
she could have contacted for help locally instead of seizing me confining me;then
District attorney Maria VEREAU A.(48)discriminated me designating me as a
foreign swiss citizen,refusing to call my cousins to get me out of the hospital since
I was discharged,to try lock me in forever,kidnapping me,I asked same to judges
M.YNONAN and M.SUAREZ,that arbitrarily detained me for 2 years ‘I was
grabbed against my will(91),injected with neuroleptics that made me lose
consciousness( ,to lock me up incomunicada in a government hospital with
mentally ill women 2 years (51 hospital statement)with intention to detain me
forever aledging I had selfinjured myself and was danger to myself despite all my
injuries were caused by their employer,Peruvian government,I was put in a bed
between a patient dying from HIV and another that had murdered her
baby,despite I was innocent victim without virus victim of crimes by
detainers,then inconstitutionnall(Peru constitution art 37 allows deportation of

citizens(37,national ID I acquired)only under executive order,in this case,Peru

-79-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 115 of 118

national ID)only by executive,not judicial,order) deported me (38,pp 4,5 shows
forensic psychiatrist aledges to judge M.Ynonan I was not mentally disabled only
posttraumatic stress disorder schizotypic but needed my brother to reintegrate

into society and that It was an illusion I had to come to Peru without knowing its

customs and so I had to go back to the US with him if not stay confined in the
mental hospital which equals the deportation since obvious I couldn’t accept
alternative stay confined for life in Peru hospital)to the US despite I am also a
Peruvian citizen and against my will as I had expressed the will in my
detention,to people defensor(78)to complete my PhD in unsaac university and to
go back to my rented room in Peru where I had my possessions and an
independent pension sufficient to live on,despite this will the government
deviated me to indefinite detention in the mental hospital ,finally my brother in
NY came with his lawyer to take me out of the hospital but I had to pay him
$10000 for expenses(36), and airplane tickets,plus I lost over 6000$ my
possessions kept (74)in rented room in Peru I had to abandon because court
order(38)barred me from coming back to Peru which is absurd since it says I
wasn’t mentally disabled indeed when I was detained in beginning 2014 the
psychiatrist wrote I only had posttraumatic stress disorder schizoaffective
disorder which is not a mental disability as states the specialist forensic
psychiatrists(38,80)so there was no reason to restrict my freedom in the first
place and keep me in the mental hospital,instead I should have been either kept
in orthopedic surgery to heal my ankle sprains(as I requested to hospital(66)or

sent back to my room as I wasn’t danger to myself nor to others.The prolonged 2

-~80-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 116 of 118

year arbitrary detention with criminal convicts despite I was innocent ,with the
loss of my possessions arbitrarily,constitutes torture,inhuman and degrading
treatment also because I was a woman in childbearing age that still
menstruates(39)now my life is shattered by all these years of torture and
invalidity ,I didn’t build a family nor have use of arms to do so.Interdiction
procedure 3645 2014 FT 10 lima edifice alzamora valdez was fraudulent
procedure during which I was presumed mentally disabled at start despite
psychiatrist ruling I was not,just because defs 8 DA M.Vereau A.,def.26 judge
M.YNONAN v.,ministry of women def.25 L,CHaupis V. and others(def.34 luz
Blas Ramirez was nominated my attorney since I was confined,but she never
defended me )conspired to destroy me with plan to confine me forever
incomunicada.Sentence of judge deporting me out of confinement also is
fraudulent and undue process as it states only 2 years after confinement I
shouldn’t have been confined,judge had knowledge of detention 2 yrs previous by
DA(48)and had 24 hours to rule on detention,detention was in violation of DS 33
2015 minsa or law of health in Peru which was published October 2015 wherein
hospitalizations in mental hospital must not exceed 60 days,must not go against
will of patient,etc..despite I was seized unvoluntarily and deported to US despite
I expressed)78) I wanted return to my room because I hadn’t completed my
PhD,and sentence 30(38)was published illegally with sept 18 2015 date since in
reality it was to be nov 6 2015 since it relates meeting between judge,me,my
brother,forensic psychiatrist,that took place nov 5 2015 as shows movements in

Peru on credit card HSBC of my brother ,American citizen exclusively, living and

-81-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 117 of 118

working in NY,Humbert S.CLARK(84),this fraud in dates was committed by
judge M.Ynonan who wanted to cover up she decided nov 2015 to viciate my will
deporting me and confining me to long,because starting oct 2015 the publication
of law DS 33 2015 MINSA,there was no right to do so so she had to publish as if

she evaded this law by putting anterior date on her sentence (38)

42 .Another abuse I want redress is the illegal date put on my National
Peruvian ID(37)it was given registered 1999,but ask consul of peru in ny to
change to 1966 which is date I was registered with this nationality on civil
registries(98)in Switzerland where my father made the declaration ,as well as in
the UN as a diplomate while I was a minor(see 1980 nationality on UN
diplomatic ID (100))and birth certificate in peru consulate(103)was registered by
my diplomatic father but peru government cancelled in in 2007 against my will
.These in violation of art 16,21 UN covenant on civil political rights where a child
has right to a nationality and that this be recognized internationally.August 2010
(124)governemnt comunicated me (125)resolution 52 2009 reniec whereby it
concludes”cancel my peruvian birth certificate”(exhibit 103)despite my father had
made the right declarations while i was a minor.J request judge orders

government invalidates this decisién and registers me as of date 1966

43 The whole justice system is another proof of conspiration,racketeer
organization of justice,fraud,false statements,obstruction,theft,deprivation of
rights under color of law and exhaustion of domestic remedies is (123)supreme

court of justice ,permanent civil room,cassation no 833 2013 rejecting appeal in

-82-
Case 1:19-cv-03349-UNA Document 4 Filed 11/06/19 Page 118 of 118
civil action no 1534 2012 CI 04 (122 see defendant name on first page is

F.MATEO Y.,same as transit insurance denier in exhibit (41))where I was asking
a court appointed counsel and to move in forma pauperis to request

indemnization against the police who refused to make the timely police report

after the hit run (10)described in initial pleading(29,witness Raul Narvaez,and
other witnesses of hit run against me Maria Pacheco etc..in late police report
(10))causing denial of transit insurance(41):not only is rejection of appeal asking
for legal assistance in forma pauperis obviously unjustified,since I am poor,but
also an abuse of justice since it condemns me to pay 10 URP meaning over $1000
fine for making an “absurd request”(cant be absurd since I explained in initial
pleading how evil was police conduct towards me)and $500 fine to my lawyer,that
retaliated breaking his confidence with me and refusing me help now because of

defendants.

44 Peru Republic must give me restitution of $ 60000 the total of
pensions i brought into Peru since april 2001 i entered the country(see exhibits
(113,114)showing i get pensions $280 a month since 2001 from abroad(
Switzerland),since I wasn’t able to use my pensions to work nor study since 2001

because of violence and crimes committed by defendants

45 Defendants commit federal crimes against me in violation of Peru

and US constitution , laws,human rights treaties:
-1)assault (see courthouse beating) :

-83-
